EXHIBIT 10.1










AMENDED AND RESTATED OPERATION AND MAINTENANCE SERVICES AGREEMENT


(CHENIERE CREOLE TRAIL PIPELINE)


BY AND AMONG
CHENIERE LNG O&M SERVICES, LLC (“O&M SERVICES”),
CHENIERE ENERGY PARTNERS GP, LLC (“OPERATOR”)
AND


CHENIERE CREOLE TRAIL PIPELINE, L.P. (“OWNER”)




--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
 
Article I. DEFINITIONS AND INTERPRETATION
1


 
 
 
 
 
 
1.1
 
Definitions
1


 
1.2
 
Rules of Construction
9


 
 
 
 
 
 
Article II. APPOINTMENT OF OPERATOR AND TERM
9


 
 
 
 
 
 
2.1
 
Appointment
9


 
2.2
 
Term
10


 
 
 
 
 
 
Article III. SCOPE OF SERVICES
10


 
 
 
 
 
 
3.1
 
Generally
10


 
3.2
 
Services
10


 
3.3
 
Operator to Act as Independent Contractor
10


 
3.4
 
Exclusions from Services    
10


 
3.5
 
Cooperation and Coordination with Manager
11


 
3.6
 
Risk of Loss
11


 
3.7
 
Standard for Performance of Obligations
11


 
3.8
 
Government Approvals
12


 
3.9
 
Liens
12


 
3.10
 
Qualification to Operator's Obligations
12


 
3.11
 
Federal DOT Operator Qualification
13


 
 
 
 
 
 
Article IV. RESPONSIBILITIES AND RIGHTS OF OWNER
13


 
 
 
 
 
 
4.1
 
Owner Responsibilities
13


 
4.2
 
Owner's Retained Rights
14


 
4.3
 
Review and Approval
15


 
4.4
 
Government Approvals
15


 
 
 
 
 
 
Article V. O&M EMPLOYEES AND REPRESENTATIVES OF PARTIES
15


 
 
 
 
 
 
5.1
 
O&M Employees; Subcontractors
15


 
5.2
 
Employee Compliance with Regulations
15


 
5.3
 
Representative of Operator
16


 
5.4
 
Representative of Owner
16


 
5.5
 
Operator Employment of O&M Employees
17


 
5.6
 
Statutory Employees for Purposes of Louisiana Worker's Compensation
 
 
 
 
Act
17


 
 
 
 
 
 
Article VI. INFORMATION, REPORTS, AUDITS, RECORDS AND FERC
 
 
 
REQUIREMENTS
17


 
 
 
 
 
 
6.1
 
Information; Project Contracts
17


 
6.2
 
Reports and Written Notices.
18


 
6.3
 
Cooperation With and Reporting to Governmental Authorities
19


 
6.4
 
Notice of Certain Matters
21


 
6.5
 
Notice of Other Matter
21




i

--------------------------------------------------------------------------------




 
6.6
 
Books and Record
21


 
6.7
 
Audits
22


 
 
 
 
 
 
Article VII. OPERATING PLANS AND BUDGETS
22


 
 
 
 
 
 
7.1
 
Maintenance Program
22


 
7.2
 
Operating Plans and Budget
22


 
7.3
 
Approval of Operating Plans, Budgets, and Maintenance Program
23


 
7.4
 
Changes in Plans or Budgets
24


 
7.5
 
Monthly Meetings; Modification of Operating Plan
25


 
7.6
 
Deviation
25


 
 
 
 
 
 
Article VIII. CAPITAL BUDGET
25


 
 
 
 
 
 
8.1
 
Capital Budget Submittal
25


 
8.2
 
Capital Budget Approval
26


 
8.3
 
Commencement of Capital Projects
26


 
8.4
 
Additional Work Orders, Amendment, and Cancellation
26


 
8.5
 
Work Order Variances
27


 
 
 
 
 
 
Article IX. RESPONSIBILITY FOR COSTS AND EXPENSES
27


 
 
 
 
 
 
9.1
 
Owner and Operator Responsibility; Procurement of Materials and
 
 
9.2
 
Services
27


 
9.3
 
Operating Expenses
27


 
9.4
 
Limitations
29


 
9.5
 
O&M Account
29


 
9.6
 
Estimated Operating Expenses
29


 
9.7
 
Billing Reports
30


 
9.8
 
Budget Reconciliation
30


 
9.9
 
Taxes
30


 
 
 
 
 
 
Article X. FORCE MAJEURE
31


 
 
 
 
 
 
10.1
 
Nonperformance
31


 
10.2
 
Obligation to Diligently Cure Force Majeure
31


 
10.3
 
Effect of Continued Event of Force Majeure
31


 
10.4
 
Labor Matters Exception
32


 
 
 
 
 
 
Article XI. EVENTS OF DEFAULT AND REMEDIES
32


 
 
 
 
 
 
11.1
 
Operator Events of Default
32


 
11.2
 
Owner Events of Default
32


 
11.3
 
Remedies
33


 
11.4
 
Termination Procedure
33


 
11.5
 
Successor to Operator
33


 
11.6
 
Survival of Certain Provisions


34


 
 
 
 
 
 
Article XII. INDEMNIFICATION
34


 
 
 
 
 
 
12.1
 
Loss or Damage to the Facilities
34


 
12.2
 
Operator Indemnity
34


 
12.3
 
Owner Indemnity
35






ii

--------------------------------------------------------------------------------




 
12.4
 
Louisiana Oilfield Anti-Indemnity Act
36


 
12.5
 
Other Indemnity Rules
36


 
 
 
 
 
 
Article XIII
36


 
 
 
 
 
 
LIMITATION OF LIABILITY
36


 
 
 
 
 
 
13.1
 
Limitation of Liability
36


 
13.2
 
CONSEQUENTIAL DAMAGES
36


 
 
 
 
 
 
Article XIV. INSURANCE
 
 
 
 
 
 
 
14.1
 
Operator's Insurance Responsibilities
37


 
14.2
 
Owner's Insurance Responsibilities
37


 
14.3
 
Subcontractors' Insurance
37


 
14.4
 
Insurance Policies
37


 
14.5
 
Other Requirements and Insurance Certificates
37


 
14.6
 
Budget
38


 
14.7
 
Disclosure of Claims
38


 
 
 
 
 
 
Article XV. ASSIGNMENT
38


 
 
 
 
 
 
15.1


 
Assignment
38


 
 
 
 
 
 
Article XVI. CONFIDENTIALITY
38


 
 
 
 
 
 
16.1
 
Confidential Information
38


 
16.2
 
Permitted Disclosure
39


 
16.3
 
Additional Undertakings of Operator
39


 
16.4
 
Public Announcements
39


 
 
 
 
 
 
Article XVII. EMERGENCIES
40


 
 
 
 
 
 
17.1
 
Emergencies
40


 
17.2
 
Notice; Further Action
40


 
17.3
 
Owner's Notice
40


 
 
 
 
 
 
Article XVIII. DISPUTE RESOLUTION
40


 
 
 
 
 
 
18.1
 
Negotiation
40


 
18.2
 
Arbitration
41


 
18.3
 
Continuation of Work During Dispute
41


 
 
 
 
 
 
Article XIX. NOTICES
42


 
 
 
 
 
 
19.1
 
Notice
42


 
19.2
 
Effective Time of Notice
42


 
 
 
 
 
 
Article XX. REPRESENTATIONS AND WARRANTIES
43


 
 
 
 
 
 
20.1
 
Representations and Warranties by Each Party
43


 
20.2
 
Additional Representations and Warranties by Operator
44


 
20.3
 
OWNER'S DISCLAIMER
44


 
20.4
 
DISCLAIMER OF ALL OTHER WARRANTIES
44


 
 
 
 
 
 
Article XXI. MISCELLANEOUS
44


 
 
 
 
 




iii

--------------------------------------------------------------------------------




 
21.1
 
Severability
44


 
21.2
 
Entire Agreement
44


 
21.3
 
Amendment
44


 
21.4
 
Additional Documents and Actions
45


 
21.5
 
Schedules
45


 
21.6
 
Interest for Late Payment
45


 
21.7
 
Services-Only Contract
45


 
21.8
 
Counterparts
45


 
21.9
 
Governing Law
45


 
21.10
 
No Third Party Beneficiary
45


 
21.11
 
No Partnership
45









LIST OF SCHEDULES
Schedule 1    Services Provided by Operator
Schedule 2    Operating Plan and Budget Information
Schedule 3    Standing Procedures
Schedule 4    Owner's FERC Standards of Conduct
Schedule 5    List of Project Contracts





iv

--------------------------------------------------------------------------------




AMENDED AND RESTATED OPERATION AND MAINTENANCE SERVICES AGREEMENT
THIS AMENDED AND RESTATED OPERATION AND MAINTENANCE SERVICES AGREEMENT
(“Agreement”) is entered into effective as of May 27, 2013, by and between
Cheniere Creole Trail Pipeline, L.P., a Delaware limited partnership (“Owner”),
Cheniere Energy Partners GP, LLC, a Delaware limited liability company
(“Operator”), both with offices at 700 Milam Street, Suite 800, Houston, Texas
77002, and solely for purposes of Section 3.1, 5.1, 9.8, Article XII, Article
XVIII, Article XIX and Section 21.3 and the related definitions used therein,
Cheniere LNG O&M Services, LLC (“O&M Services”), a Delaware limited liability
company. Owner and Operator may be referred to herein individually as a “Party”
or collectively as the “Parties.”
W I T N E S S E T H:
WHEREAS, Cheniere LNG O&M Services, L.P., whose interest was assigned to
Operator, and Owner entered into that certain Operation and Maintenance Services
Agreement dated as of November 26, 2007 (the “Original Agreement”), and
WHEREAS, Operator and Owner desire to amend and restate the Original Agreement
in its entirety as set out below.
NOW, THEREFORE, the Parties agree that the Original Agreement is hereby amended
and restated in its entirety as follows:
ARTICLE I.
DEFINITIONS AND INTERPRETATION
12.1Definitions. When used in this Agreement, the following terms shall have the
following meanings:
“AAA” is defined in Section 18.2.
“AAA Rules” is defined in Section 18.2.
“Abbreviated Application” means the Abbreviated Application for a Certificate of
Convenience and Necessity in FERC Docket No. CP12-351 allowing for
Bi-directional flow of Natural Gas through the Facilities.
“Actual Operating Expenses” means, with respect to any period, the aggregate of
all expenses incurred by Operator in connection with the performance of the
Services during such period, including expenses incurred by Operator in
accordance with Article XVII in responding to an Emergency.
“Additional Agreement” is defined in Section 6.1.



--------------------------------------------------------------------------------




“Affiliate” means, in relation to any Person, a Person that controls, is
controlled by or is under common control with such Person. As used in this
definition the terms “control,” “controlled by,” or “under common control with”
shall mean the ownership, directly or indirectly, of fifty percent (50%) or more
of the voting securities of such Person or the power or authority, through the
ownership of voting securities, by contract, or otherwise, to direct the
management, activities, or policies of such Person.
“Agreement” means this Amended and Restated Operation and Maintenance Services
Agreement, as amended from time to time.
“Applicable Laws” means the applicable laws, rules, and regulations, including
common law, of any Government Authority.
“Approved Budget” means for each Operating Year the Budget which is part of an
Operating Plan approved by Owner pursuant to Article VII, as modified from time
to time in accordance with the terms hereof.
“Approved Capital Budget” means for each Operating Year, or portion thereof, the
Capital Budget as approved by Owner pursuant to Article VIII, as modified from
time to time in accordance with the terms hereof.
“Approved Maintenance Program” means for each Operating Year the Maintenance
Program as approved by Owner pursuant to Article VII, as modified from time to
time in accordance with the terms hereof.
“Approved Operating Plan” means for each Operating Year, the Operating Plan
approved by Owner pursuant to Article VII, as modified from time to time in
accordance with the terms hereof.
“Base Rate” means the interest rate per annum equal to the lesser of (a) the
prime rate (sometimes referred to as the base rate) for corporate loans as
published by The Wall Street Journal in the money rates section on the
applicable date (or if The Wall Street Journal ceases or fails to publish such a
rate, the prime rate (or an equivalent thereof) in the United States for
corporate loans determined as the average of the rates referred to as prime
rate, base rate or the equivalent thereof, quoted by J.P. Morgan Chase & Co., or
any successor thereof, for short term corporate loans in Texas on the applicable
date) plus two percent (2%) or (b) the maximum lawful rate from time to time
permitted by Applicable Law. The Base Rate shall change as and when the
underlying components thereof change, without Notice to any Person.
“Billing Report” means a monthly report prepared by Operator pursuant to Section
9.6 which shall set forth all amounts reasonably and properly incurred by
Operator in the performance of the Services and its obligations under this
Agreement during that Month and which shall include all amounts reasonably and
properly incurred by Operator in respect of the employment of O&M Employees and
Subcontractors performing the Services.

2

--------------------------------------------------------------------------------




“Budget” means for each Operating Year, the budget comprising part of the
Operating Plan for such Operating Year prepared by Operator and submitted to
Owner for its approval under Article VII.
“Capital Budget” means for each Operating Year, the budget relating to the
replacement of the Facilities that require capital expenditures for such
Operating Year prepared by Operator and submitted to Owner for its approval
under Article VIII.
“Confidential Information” is defined in Section 16.1.
“Contractor” means a party other than Owner or Operator to a Project Contract.
“CPI” means the United States Consumer Price Index for All Urban Consumers as
published from time to time by the Bureau of Labor Statistics of the U.S.
Department of Labor (All Urban Consumers, U.S., All Items, 1982-1984, Not
Seasonally Adjusted, Series I.D. CUUR0000SA0), or if such index is no longer
published then such other index as Operator may select and Owner shall approve,
which approval shall not be unreasonably withheld; provided that, if an
incorrect value is published for such index, and such error is corrected and
published within ninety (90) Days of the date of the publication of such
incorrect index, such corrected index will be substituted for the incorrect
index and any calculations involving such index will be recalculated and the
Parties will take any necessary actions based upon these revised calculations,
including adjustments of amounts previously invoiced and/or paid.
“CPT” means prevailing local time in the Central time zone.
“Customer” means a customer of Owner.
“Day” or “day” means each twenty-four (24) Hour period from 00:00:01 a.m. to
24:00:00 p.m. CPT.
“Discriminatory Practice” means a pattern or practice of favoring the interests
of Affiliates of Operator (other than Cheniere Energy Partners, L.P. and its
subsidiaries) above the interests of Cheniere Energy Partners, L.P. and its
subsidiaries when there is a conflict in such interests related to the provision
of Services under this Agreement.
“Dispute” means any dispute, controversy or claim (of any and every kind or type
whether based on contract, tort, statute, regulation or otherwise) arising out
of, relating to or connected with this Agreement, including any dispute as to
the construction, validity, interpretation, termination, enforceability or
breach of this Agreement.
“Dispute Notice” is defined in Section 18.1
“DOT” means the U.S. Department of Transportation.
“EFM” means electronic gas measuring devices.

3

--------------------------------------------------------------------------------




“EH&S” means certain regulatory obligations of the Owner under FERC, pipeline
safety, environmental, and occupational safety and health regulations of
Governmental Authorities having jurisdiction over the Facilities.
“Emergency” means any situation which is likely to impose an immediate threat of
injury to any individual or material damage or material economic loss to all or
any part of the Facilities; provided that a situation resulting from the failure
to adhere to an Approved Budget shall not constitute an Emergency to the extent
such failure was reasonably foreseeable at the time Operator proposed the
then-applicable Operating Plan. The Operating Plan shall not include budget
contingencies for unknown leaks or spills and/or any unplanned release of
Natural Gas, lubricants, or other consumables, nor shall it include budget
contingencies for mitigation and/or recovery associated with future tropical
storms, hurricanes, or other future Force Majeure Events.
“Extension Term” is defined in Section 2.2.
“Facilities” means (a) the 92 miles of 42-inch diameter pipeline pursuant to
Owner's FERC Certificate and shall include all of the facilities comprising
Owner's natural gas Creole Trail Pipeline commencing in Southwest Louisiana,
including but are not limited to, pipeline facilities, launchers and receivers,
cathodic protection, metering and regulating facilities, gas heaters, EFM, RTU,
communications, gas quality measurement equipment, and all appurtenances
thereto, and (b) when placed into commercial operation, the improvements and
modifications needed to allow for bi-directional Natural Gas flows on the
pipeline described in clause (a) of this definition and interconnection of said
pipeline to the SPL Facility for which FERC authorization has been sought under
the Abbreviated Application.
“FERC” means the Federal Energy Regulatory Commission.
“FERC Authorization” means (a) the authorizations by the FERC issued on December
21, 2004 and June 15, 2006 granting to Owner the approvals requested in that
certain application filed by Owner with the FERC in Docket Nos. CP05-357-006 and
CP07-426-000 as amended by the FERC authorizations issued thereafter and (b)
upon issuance, the authorization by the FERC granting the Abbreviated
Application.
“FERC Gas Tariff” means the rate schedules and general terms and conditions in
effect at any given time via FERC Authorization.
“Force Majeure Event” means acts of God, strikes, lockouts, or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
epidemics, landslides, lightning, earthquakes, fires, storms, floods, washouts,
arrests and restraints of governments and people, civil disturbances,
explosions, breakage or accidents to machinery or lines of pipe, the necessity
for making repairs or alterations to machinery or lines of pipe, freezing of
wells or lines of pipe, unplanned outages on a shipper's facilities, unplanned
outages on Transporter's pipeline system, the inability of Transporter's
pipeline system to deliver gas, acts of civil or military authority (including,
but not limited to, courts or administrative or regulatory agencies) partial or
entire failure

4

--------------------------------------------------------------------------------




of source of supply, and any other cause, whether of the kind herein enumerated
or otherwise, not within the control of the Party claiming suspension and which
by the exercise of due diligence such Party is unable to prevent or overcome;
such term shall likewise include in those instances where either Party is
required to obtain servitudes, rights of way grants, permits or licenses to
enable such Party to fulfill its obligations hereunder, the inability of such
Party to acquire, or the delays on the part of such Party in acquiring, at
reasonable cost and after the exercise of reasonable diligence, such servitudes,
rights of way grants, permits or licenses; and in those instances where either
Party is required to furnish materials and supplies for the purpose of
constructing or maintaining facilities or is required to secure grants or
permissions from any governmental agency to enable such Party to fulfill its
obligations hereunder, the inability of such Party to acquire, or the delays on
the part of such Party in acquiring, at reasonable cost and after the exercise
of reasonable diligence, such materials and supplies, permits and permissions
(provided that to the extent such Party has contracted with an affiliate to
obtain such materials and supplies, permits, and permissions, such Party shall
be entitled to rely on this provision to excuse such inability or delay only to
the extent of an inability or delay reasonable in comparison to arms-length
transactions with nonaffiliates).
“GAAP” means United States generally accepted accounting principles,
consistently applied.
“Government Approvals” means all permits, licenses, approvals, certificates,
consents, concessions, acknowledgments, agreements, decisions, and other forms
of authorizations from, or filing with, or notice to, any Government Authority.
“Government Authority” means any federal, state, local or municipal governmental
body, and any governmental, regulatory, or administrative agency, commission,
body, or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative policy, regulatory, or taxing authority or
power, or any court or governmental tribunal.
“GP Board” means the Board of Directors of Cheniere Energy Partners GP, LLC
“Hour” or “hour” means sixty (60) minute intervals in each Day.
“Initial Term” is defined in Section 2.2.
“Labor Costs” means all payroll costs, including salaries, employee benefits and
payroll taxes (net of any related tax refunds, rebates or similar reductions
received by any member of the Operator Group) payable by Operator in accordance
with the Approved Budget and Operating Plan.
“License Agreements” means the licenses assigned to Owner in accordance with
Section 5.7 of the Amended and Restated Purchase and Sale Agreement dated as of
August 9, 2012, by and among Cheniere Pipeline Company, Grand Cheniere Pipeline,
LLC, Cheniere Energy Partners, L.P. and Cheniere Energy, Inc., as such licenses
may be amended or supplemented from time to time in accordance with Section 6.1.

5

--------------------------------------------------------------------------------




“Lien” means any liens for Taxes or assessments, builder, mechanic,
warehousemen, materialmen, contractor, workmen, repairmen, or carrier liens, or
other similar liens.
“LLC Agreement” means the Third Amended and Restated Limited Liability Company
Agreement of Cheniere Energy Partners GP, LLC, as may be amended from time to
time.
“LNG” means Natural Gas in a liquid state at or below its boiling point at a
pressure of approximately one atmosphere.
“Loss” means any losses, liabilities, costs, expenses, claims, proceedings,
actions, demands, obligations, deficiencies, lawsuits, judgments, awards, or
damages..
“Maintenance Program” means the major equipment maintenance program for the
Facilities prepared by Operator and submitted to Owner for its approval under
Section 7.1.
“Manager” means the Manager under the Management Services Agreement.
“Management Services Agreement” means the Management Services Agreement of even
date herewith between Owner and Cheniere LNG Terminals, LLC, as Manager.
“Manufacturer's Recommendations” means the instructions, procedures, and
recommendations which are issued by the manufacturer of any equipment used at
the Facilities relating to the operation, maintenance, or repair of such
equipment, and any revisions or updates thereto from time to time issued by the
manufacturer.
“Month” means the period beginning at 00:00:01 a.m., CPT, on the first Day of
each calendar month and ending at the same time on the first Day of the next
succeeding calendar month.
“Natural Gas” means any mixture of hydrocarbons and other gases consisting
primarily of methane which at a temperature of sixty degrees Fahrenheit (60°F)
and at an absolute pressure of 1.01325 bar is predominately in the gaseous
state.
“Notice” is defined in Section 19.1.
“O&M Account” is defined in Section 9.4.
“O&M Employees” means the employees of Operator or any Affiliate of Operator
(other than Cheniere Energy Partners, L.P. and its subsidiaries (including
Owner)) who are engaged by Operator to perform Services under this Agreement,
but excludes all senior officers of Cheniere Energy, Inc.
“O&M Procedures Manual” means the manual containing the operation and
maintenance procedures prepared by Operator and approved by Owner.
“O&M Services” is defined in the introductory paragraph of this Agreement.

6

--------------------------------------------------------------------------------




“Operating Expenses” is defined in Section 9.2.
“Operating Period” means the period commencing on November 26, 2007 and ending
upon termination of the term of this Agreement.
“Operating Plan” means the operating plan and where required related budget for
the Facilities prepared by Operator and submitted to Owner for its approval
pursuant to Article VII.
“Operating Year” means the period commencing on November 26, 2007 through 12:00
midnight, CPT, on the next December 31, and each Year thereafter in the term
hereof commencing 12:00 midnight, CPT, on December 31 of the prior Year and
ending 11:59 p.m., CPT, on December 31 of the following Year.
“Operator” is defined in the introductory paragraph of this Agreement.
“Operator Events of Default” is defined in Section 11.1.
“Operator Group” means (i) Operator and its Affiliates (other than Cheniere
Energy Partners, L.P. and its subsidiaries (including Owner)) and (ii) the
respective directors, officers, agents, employees, representatives of each
Person specified in clause (i) above.
“Operator's Representative” is defined in Section 5.3.
“Owner” is defined in the introductory paragraph of this Agreement
“Owner Action” is defined in Section 5.4.
“Owner Events of Default” is defined in Section 11.2.
“Owner Group” means (i) Cheniere Energy Partners, L.P. and its subsidiaries
(including Owner) and Owner's lenders and each of their Affiliates and (ii) the
respective directors, officers, agents, employees and representatives of each
Person specified in clause (i) above.
“Owner's Representative” is defined in Section 5.4.
“Party” is defined in the introductory paragraph of this Agreement.
“Person” means any natural person, firm, corporation, company, voluntary
association, general or limited partnership, limited liability company, joint
venture, trust, unincorporated organization, Government Authority or any other
entity, whether acting in an individual, fiduciary, or other capacity.
“PHMSA” means the Pipeline and Hazardous Materials Safety Administration of the
U.S. Department of Transportation.
“Project Contracts” means the agreements described in Schedule 5 and all other
agreements related to the development, financing, construction, operation, and

7

--------------------------------------------------------------------------------




maintenance of the Facilities, including Additional Agreements and the License
Agreements.
“Quality Jobs Program” means all rights, responsibilities, benefits and duties
pursuant to the Louisiana Quality Jobs contracts effective as of January 1, 2005
and January 1, 2012 between O&M Services and the State of Louisiana.
“Retained Rights” is defined in Section 4.2.
“RTU” means remote terminal units.
“Secondment Agreement” means the Services and Secondment Agreement related to
among other things the Services hereunder between O&M Services and Operator, as
may be amended from time to time.
“Services” means all of the services to be provided by Operator pursuant to this
Agreement, including those services described in Article III and Schedule 1 but
excluding those services which are expressly to be provided by (a) the Manager
under the Management Services Agreement or (b) Operator or any of its Affiliates
(other than Cheniere Energy Partners, L.P. and its subsidiaries) under any other
operation and maintenance, management service or similar agreement.
“SPL Facility” means Sabine Pass Liquefaction, LLC's facilities for the receipt
of Natural Gas, the liquefaction of Natural Gas and the storage and send-out of
LNG which facilities are located in Cameron Parish, Louisiana adjacent to the
facilities of SPLNG.
“SPLNG” means Sabine Pass LNG, L.P.
“Standing Procedures” means the procedures prepared by Operator under Schedule
3.
“Subcontract” means any contract for the supply of goods, work, materials, or
equipment in connection with the Services provided hereunder entered into
between Operator and any Subcontractor.
“Subcontractor” means any Person party to a Subcontract with Operator.
“Successor Operator” is defined in Section 11.5.
“Tax” means any tax, duty, impost, and levy of any nature (whether state, local,
or federal) whatsoever and wherever charged, levied, or imposed, together with
any interest and penalties in relation thereto.
“Termination Date” is defined in Section 11.4.
“Termination Notice” is defined in Section 11.4.
“Year” means a period beginning at 0000 hours on the first Day of a calendar
Year and ending at 2400 hours on the last Day of such calendar Year.

8

--------------------------------------------------------------------------------




12.2Rules of Construction. In construing and interpreting this Agreement, the
following rules of construction shall be followed:
(a)
words imparting the singular shall include the plural and vice versa;

(b)
a reference in this Agreement to any Article, Section, clause, or paragraph is,
except where it is expressly stated to the contrary or the context otherwise
requires, a reference to such Article, Section, clause, or paragraph herein;

(c)
headings are for convenience of reference only and shall not be used for
purposes of construction or interpretation of this Agreement;

(d)
each reference to any Applicable Law shall be construed as a reference to such
Applicable Law as it may have been, or may from time to time be, amended,
replaced, or re-enacted and shall include any rule or regulation promulgated
under any such Applicable Law;

(e)
the terms “hereof,” “herein,” “hereto,” “hereunder,” and words of similar or
like import, refer to this entire Agreement and not any one particular Article,
Section, Schedule, or other subdivision of this Agreement;

(f)
any accounting terms used but not expressly defined herein shall have the
meanings given to them under GAAP as consistently applied by the Person to which
they relate;

(g)
the word “including” and its syntactical variants means “includes, but not
limited to” and corresponding syntactical variant expressions;

(h)
in computing any period of time prescribed or allowed under this Agreement, the
Day of the act, event, or default from which the designated period of time
begins to run shall be included and if the last Day of the period so computed is
not a business day in the place where performance is due, then the period shall
run until the close of business on the immediately succeeding business day; and

(i)
this Agreement shall be deemed to be the work product of each Party hereto, and
there shall be no presumption that an ambiguity should be construed in favor of
or against Owner or Operator solely as a result of such Party's actual or
alleged role in the drafting of this Agreement.

ARTICLE II.


APPOINTMENT OF OPERATOR AND TERM
2.1Appointment. Owner hereby appoints Operator, and Operator accepts the
appointment, to operate and maintain the Facilities, and to perform the
Services, on and subject to the terms and conditions of this Agreement.

9

--------------------------------------------------------------------------------




2.2Term. The term of this Agreement commenced on November 26, 2007 and unless
sooner terminated as provided herein, shall continue in full force and effect
until twenty (20) years after the last LNG production train located at the SPL
Facility reaches substantial completion under the engineering, procurement and
construction agreement pursuant to which such train is built (the “Initial
Term”). The term of this Agreement shall continue for twelve (12) months
following the end of the Initial Term and for twelve (12) month periods
following each anniversary of the end of the Initial Term (each an “Extension
Term”) unless either Party shall have given the other Notice of termination at
least twelve (12) months prior to the end of the Initial Term or the end of an
Extension Term, as the case may be.


ARTICLE III.


SCOPE OF SERVICES
3.1Generally. Operator shall operate and maintain the Facilities and perform the
Services in accordance with the provisions of this Agreement. O&M Services shall
provide Operator with the personnel required to be provided by O&M Services
under the Secondment Agreement.
3.2Services. During each of the Initial Term and Extension Terms, Operator will
perform the Services indicated on Schedule 1. Operator acknowledges that Owner
is licensed to use certain intellectual property and other materials pursuant to
the License Agreements, and that Operator will have access to or otherwise use
certain of such intellectual property and other materials (the “Licensed IP”) in
performing the Services for Owner. Operator agrees that it shall use the
Licensed IP solely on behalf of Owner in order to provide the Services, and for
no other purpose, and that Operator shall comply with the terms and conditions
of the License Agreements (as such terms and conditions may be amended or
supplemented from time to time in accordance with Section 6.1).
3.3Operator to Act as Independent Contractor. Operator hereby agrees to carry
out the functions of, and to act as, an independent contractor in the
performance of the Services under this Agreement.
3.4Exclusions from Services. Except as expressly provided in this Agreement or
as authorized by Owner from time to time, Operator shall not:
(a)
describe itself as agent or representative of Owner;

(b)
pledge the credit of Owner in any way in respect of any commitments for which it
has not received written authorization from Owner;

(c)
make any warranty or representation relating to Owner;

(d)
sell, lease, pledge, mortgage, encumber, convey, license, exchange, or make any
other transfer, assignment, or disposition of the Facilities or any other
property or assets of Owner;


10

--------------------------------------------------------------------------------




(e)
except for Disputes between Operator and Owner arising under this Agreement,
settle, compromise, assign, pledge, transfer, release, waive, or consent to the
compromise, assignment, settlement, pledge, transfer, waiver, or release of, any
claim, suit, debt, demand, or judgment against or due by Owner, or submit any
such claim, dispute, or controversy to arbitration or judicial process, or
stipulate to a judgment or consent with respect thereto;

(f)
make, enter into, execute, amend, modify, or supplement any Project Contract or
any other contract or agreement on behalf of, or in the name of, Owner;

(g)
engage in any other transaction on behalf of, or in the name of, Owner which is
not expressly permitted by this Agreement;

(h)
provide administrative, financial, tax or other commercial services with respect
to the business of Owner except to the extent they relate solely to the
operation and maintenance of the Facilities; or

(i)
exercise any of the Retained Rights.

3.5
Cooperation and Coordination with Manager. During the Operating Period, Operator
agrees that it shall cooperate with the Manager to ensure that the operation and
maintenance of the Facilities is performed in a manner required by the Project
Contracts and in accordance with this Agreement.

3.6
Risk of Loss. Since November 26, 2007, Operator has been, and Operator shall
continue be, responsible for the operation and maintenance of the Facilities and
shall ensure that all necessary Services required to operate and maintain the
Facilities are properly performed in accordance with the terms hereof. Except as
otherwise provided herein, Operator does not have risk of loss for the
Facilities, or Natural Gas owned by Customers or Owner.

3.7
Standard for Performance of Obligations. In the performance of Services
hereunder, Operator shall not use any tangible assets of Owner for Operator's
own benefit (except in the exercise of its rights and obligations under this
Agreement) or for the benefit of Operator's Affiliates (other than Cheniere
Energy Partners, L.P. and its subsidiaries) without the written consent of Owner
which consent will not be unreasonably withheld. Operator will not engage in any
Discriminatory Practice with respect to the performance of its obligations under
this Agreement which adversely affects its performance of its obligations to the
Owner under this Agreement. Operator shall operate and maintain the Facilities
and perform all the Services hereunder in a good and workmanlike manner
consistent with the performance of a prudent operator under the same or similar
circumstances and in accordance with:

(a)
all Applicable Laws;

(b)
all Government Approvals, including the FERC Authorization;

(c)
the Project Contracts;

(d)
the terms of Operator's and Owner's insurance policies;


11

--------------------------------------------------------------------------------




(e)
the terms of this Agreement;

(f)
the applicable Approved Operating Plan, Approved Budget, Approved Capital Budget
and Approved Maintenance Program;

(g)
the Standing Procedures; and

(h)
the instructions of the Manager in accordance with the terms of the Management
Service Agreement.

If Operator is aware of a conflict between any of the above requirements,
Operator shall inform Owner, and Owner shall promptly resolve the conflict.
Prior to such resolution by Owner, Operator shall give precedence to the
obligations in the priority set forth above.
Notwithstanding anything herein to the contrary, in no event shall Operator be
required to operate the Facilities if it determines in its reasonable opinion
that to do so would violate the mutually agreed upon safety or environmental
standards as determined by Owner and Operator.
3.8
Government Approvals. Operator shall procure, obtain, maintain and comply with
all Government Approvals, including all modifications, amendments and renewals
of Governmental Approvals which may be required under any Applicable Laws for
the operation and maintenance of the Facilities and the performance of its
obligations hereunder and which need to be procured and maintained by or in the
name of Operator. Owner shall provide Operator with such assistance and
cooperation as may reasonably be required in order to obtain and maintain all
such Government Approvals. Operator shall provide Owner and any other Person
nominated by Owner with such assistance and co-operation as may be reasonably
required in order to obtain and maintain all necessary Government Approvals for
the operation and maintenance of the Facilities. Operator shall perform the
Services, including the operation and maintenance of the Facilities in
accordance with the terms and conditions of the FERC Authorization and all other
Government Approvals applicable to the operation and maintenance of the
Facilities.

3.9
Liens. Operator shall not permit any Lien to be filed or otherwise imposed on
any part of the Facilities as a result of the performance of the Services or its
engagement or employment of any Subcontractor for the performance of the
Services. If any Lien is filed as a result of Operator's breach of its
responsibilities hereunder, and if Operator does not within thirty (30) days of
the filing of the Lien cause such Lien to be released and discharged, or file a
bond satisfactory to Owner in lieu thereof, Owner shall have the right to pay
all sums necessary to obtain such release and discharge such Lien. Operator
shall reimburse Owner for all such costs, including reasonable attorneys' fees,
within five (5) days of Owner's written demand therefor. Notwithstanding the
foregoing, Operator shall not be responsible for any Lien filed on the
Facilities that was permitted by, or that arises out of or was caused by the
actions of, Owner.

3.10
Qualification to Operator's Obligations. Operator shall: (i) not be liable to
Owner for any Loss suffered or incurred by Owner or any third Person and (ii) be
indemnified and held harmless by Owner for any Loss suffered or incurred by
Operator or in respect of the claims of any third Person to the extent in each
such case that such Loss is as a direct result of:


12

--------------------------------------------------------------------------------




(a)
Operator's compliance with the terms of this Agreement or any other Project
Contract;

(b)
Operator's compliance with any instruction or direction given by Owner or any
constraint imposed by Owner at any time upon Operator which is different from
those otherwise provided by this Agreement;

(c)
Owner's failure to comply with its obligations under this Agreement, including
failure to make timely payment of Operating Expenses included in the Approved
Operating Plan or otherwise payable in accordance with this Agreement, or any
other Project Contract (unless any such obligation was to be performed by
Operator pursuant to the terms of this Agreement or any other Project Contract),
which failure has an adverse effect on Operator's ability to perform the
Services except to the extent that such failure is a result of any negligence,
willful misconduct or breach of this Agreement by Operator;

(d)
a design, manufacturing or construction defect in the Facilities or any
component incorporated therein;

(e)
the absence or lapse of any Government Approval, other than any absence or lapse
resulting from Operator's failure to comply with its obligations under Section
3.8;

(f)
a Contractor's failure to comply with its obligations under any Project Contract
or any other contract between a Contractor and Owner relating to the Facilities,
which failure results in Operator's inability to perform its obligations
hereunder, except to the extent that such failure is a result of any negligence,
willful misconduct or breach of this Agreement by Operator; or

(g)
lack of spare parts except to the extent that it is the result of any
negligence, willful misconduct or breach of this Agreement by Operator.

3.11Federal DOT Operator Qualification. Operator shall submit to Owner a copy of
its current DOT Operator Qualification (“OQ”) Plan for review and approval by
Owner in writing. Operator shall provide to Owner for review and prior approval
any future revisions to its OQ Plan.


ARTICLE IV.
RESPONSIBILITIES AND RIGHTS OF OWNER
4.1Owner Responsibilities. Owner shall perform and be responsible for the
following ongoing activities:
(a)
providing and maintaining insurance in accordance with Section 14.1;


13

--------------------------------------------------------------------------------




(b)
providing all public relations (except for those referred to in the Services)
and assist Operator, if requested, in performing all necessary public relations
activities with the local community and public agencies;

(c)
paying Operator the amounts owed under this Agreement;

(d)
complying, with Operator's assistance, with all Owner requirements in Government
Approvals identified in Section 4.4;

(e)
managing all loan or financing agreements;

(f)
submitting, with Operator's assistance pursuant to Sections 4.4 and 6.3, Tariff
filings, FERC 7(c) or (b) filings and general FERC reporting, including but not
limited to Form 2, Form 567, Quarterly reports, and Fuel Retainage filings; and

(g)
approving all system purchases, development, and related budgets for pipeline
software systems, including, but not limited to, SCADA, GIS, Transaction
Management, Measurement Accounting, Informational Posting systems.

4.2Owner's Retained Rights. Owner shall retain all rights and powers relating to
the operation and maintenance of the Facilities not specifically granted to
Operator under this Agreement (the “Retained Rights”), including the following
rights and powers:
(a)
review and determination of general policies and procedures not delegated to
Operator;

(b)
approve of all press releases and publicity material relating to this Agreement
or the Facilities;

(c)
approve of commitments to incur expenditures in relation to any expenditures not
included in the applicable Approved Budget or Approved Capital Budget;

(d)
approve of any amendment to, waiver or revision of or termination of any Project
Contract;

(e)
conduct or resolve any dispute in relation to any Project Contract (other than
this Agreement in relation to Operator);

(f)
perform (or engage a third party to perform) any obligations of Operator if
Operator fails to perform such obligations hereunder (which will result in a
reduction in the Operating Expenses included in the Approved Operating Plan
associated with such obligations equal to the reasonable costs of, or incidental
to, performing (or engaging a third party to perform) such obligations);

(g)
other than routine and ordinary course matters regarding the operation and
maintenance of the Facilities, with Operator's assistance pursuant to Sections
4.4 and 6.3, notify and communicate with Government Authorities regarding the
Facilities;


14

--------------------------------------------------------------------------------




(h)
enter and inspect the Facilities by Owner's employees or agents, to accompany or
send prospective Customers to the Facilities for review, including any
environmental assessment or review, and to make repairs or improvements. Prior
to such access, Notice shall be given to Operator, whenever it is reasonable to
do so; and

(i)
provide office space for Owner's employees, agents and others authorized by
Owner and agreed to by Operator which agreement will not be unreasonably
withheld to work, have meetings, conduct audits, investigations, entertain
visitors and Customers, access to high speed internet network connection,
private phone line, access to copiers, fax machines, use of general office
supplies, toilets, showers and kitchen facilities, and capability to reserve
conference rooms.

4.3Review and Approval. Except (i) for a request for consent to assignment of
Operator's rights under this Agreement to a Person who is not an Affiliate of
Operator and (ii) as expressly otherwise set forth in this Agreement, Owner
shall review in a timely fashion and not unreasonably withhold its approval of
all items submitted by Operator to Owner for its approval. Notwithstanding the
foregoing, the Approved Operating Plan, Approved Budget, Approved Capital Budget
and Approved Maintenance Program shall govern Operator's performance of its
obligations hereunder until a new such plan, program or budget is approved by
Owner in accordance with this Agreement.
4.4Government Approvals. Owner shall procure, obtain, and maintain all
Government Approvals required under any Applicable Law to be obtained in the
name of Owner for the operation and maintenance of the Facilities. Operator
shall provide Owner with such assistance and cooperation as may reasonably be
required by Owner to obtain, maintain and comply with all such Government
Approvals.
ARTICLE V.
O&M EMPLOYEES AND REPRESENTATIVES OF PARTIES
5.1O&M Employees; Subcontractors. Operator and its Affiliates (including,
without limitation, O&M Services) shall identify, recruit, interview, and
subject to Owner's approval hire or engage the O&M Employees and any
Subcontractors. Operator and O&M Services shall cause all O&M Employees to be,
and ensure that all Persons providing services through Subcontractors are,
qualified (and if required, licensed) in the duties to which they are assigned.
The working hours, rates of compensation, and all other matters relating to the
engagement of the O&M Employees and any Subcontractors shall be determined in
accordance with an Approved Budget.
5.2Employee Compliance with Regulations. Operator shall ensure that each O&M
Employee and Person providing services through a Subcontractor shall at all
times comply with Applicable Laws and Governmental Approvals applicable to the
Facilities and the regulations and safety requirements of Owner.

15

--------------------------------------------------------------------------------




5.3Representative of Operator. Operator with Owner's approval has appointed a
properly qualified individual to act as the representative of Operator (the
“Operator's Representative”). Operator's Representative shall advise Owner on
issues regarding the operation and maintenance of the Facilities. Operator's
Representative is authorized and empowered to act for and on behalf of Operator
on all matters concerning this Agreement and its obligations hereunder, other
than any amendments to or waivers under this Agreement. In all such matters,
Operator shall be bound by the written communications, directions, requests, and
decisions given or made by Operator's Representative (or its designee) within
the scope of its responsibilities. Operator shall not replace the Operator's
Representative, whether such individual is an employee or subcontractor of
Operator, without prior notice to the Owner's Representative of the identity of
such individual and the prior approval of the appointed individual by the
Owner's Representative, which approval shall not be unreasonably withheld. In
the event that the Operator's Representative resigns from the employment of the
Operator or its subcontractor for any reason whatever, or is otherwise
incapacitated and unable to fulfill his contractual duties under this Agreement,
Operator shall be responsible for replacing such individual with a properly
qualified individual of suitable ability, who shall have been previously
approved in writing by the Owner's Representative, whose approval shall not be
unreasonably withheld or delayed.
5.4Representative of Owner. Owner has appointed an individual (“Owner's
Representative”) to act as the representative of Owner in connection with the
operation and maintenance of the Facilities. Owner shall notify Operator of the
identity of any individual appointed in replacement thereof. Owner's
Representative shall have full authority to act on behalf of Owner in all
matters concerning the operation and maintenance of the Facilities and the
performance of Owner's obligations under this Agreement, other than authority to
agree to any amendments, modifications, or waivers of this Agreement, and except
in relation to matters which Owner may from time to time by Notice to Operator
reserve to itself. Owner shall, subject to the foregoing, be bound by the
written communications, directions, requests, and decisions given or made by
Owner's Representative within the scope of its responsibilities. Notwithstanding
anything to the contrary herein, the Parties acknowledge and agree that, at
anytime while the Owner is a wholly-owned subsidiary of Cheniere Energy
Partners, L.P., whether directly or indirectly, (a) Owner and Owner
Representative shall act at the direction of the GP Board as determined by the
LLC Agreement, (b) no approval, consent, determination, decision, waiver,
consultation or other similar action of Owner, through Owner Representative or
otherwise, under or with respect to this Agreement (each, an “Owner Action”)
shall be deemed to occur and be effective without the prior written approval of
(i) the GP Board and (ii) to the extent the GP Board does not have authority to
take such action under the LLC Agreement without approval of the Executive
Committee (as defined in the LLC Agreement), as determined by the GP Board, the
Executive Committee, (c) any Notice provided to Owner by Operator in connection
with the performance of Services, termination of Services, Disputes or the
Operating Plan shall be provided concurrently to the GP Board, and (d) Owner
shall be entitled to, and, upon request, shall, provide the GP Board with all
documentation, reports and other materials received under this Agreement;
provided that the GP Board may delegate its authority to direct Owner and/or
approve Owner Actions in its sole discretion, subject to any limitations in the
LLC Agreement, and such delegation of authority shall be provided in writing to
Operator.

16

--------------------------------------------------------------------------------




5.5Operator Employment of O&M Employees. Operator acknowledges and agrees that
all O&M Employees shall be employed by Operator or an Affiliate of Operator
(other than Cheniere Energy Partners, L.P. and its subsidiaries (including
Owner)). Operator will be responsible for, or arrange for, paying the salaries
and all benefits of such employees, meeting all governmental liabilities with
respect to such employees, and supervising and determining all job
classifications, staffing levels, duties, and other terms of employment for the
O&M Employees in accordance with Applicable Laws. Operator shall have full
supervision and control over the O&M Employees and shall use all reasonable
efforts to maintain appropriate order and discipline among its personnel and
shall cause each Subcontractor to maintain similar standards with respect to
such Subcontractor's personnel.
5.6Statutory Employees for Purposes of Louisiana Worker's Compensation Act. In
all cases where Operator's or any of its Affiliates' employees (defined to
include the direct, borrowed, special, or statutory employees of Subcontractors
of any tier) are performing Services in or offshore the state of Louisiana or
are otherwise covered by the Louisiana Workers' Compensation Act, La. R.S.
23:1021, et seq., Owner and Operator agree that the Services performed by
Operator, Subcontractors of any tier, and Operator's and its Affiliates', and
Subcontractors' (of any tier) employees pursuant to this Agreement are an
integral part of and are essential to the ability of Owner to generate Owner's
goods, products, and work for the purpose of La. R.S. 23:1061A(l). Furthermore,
Owner and Operator agree that Owner is the statutory employer of Operator's and
its Affiliates' and Subcontractors' (of any tier) employees for purposes of La.
R.S. 23:106lA(3), and that Owner shall be entitled to the protections afforded a
statutory employer under Louisiana law. Regardless of Owner's status as the
statutory or special employer (as defined in La. R.S. 23:1031(c)) of the
employees of Operator and its Affiliates and Subcontractors of any tier, and
regardless of any other relationship or alleged relationship between such
employees and Owner, Operator and its Affiliates (other than Cheniere Energy
Partners, L.P. and its subsidiaries) shall be and remain at all times primarily
responsible for the payment of all workers compensation and medical benefits to
Operator's and its Affiliates', and Subcontractors' (of any tier) employees, and
none of Operator, its Affiliates, or Subcontractors, or their respective
insurers or underwriters shall be entitled to seek contribution or indemnity for
any such payments from Owner or any other member of the Owner Group.
Notwithstanding the foregoing, under no circumstances shall this Section 5.6 be
interpreted to relieve Operator from its full responsibility and liability to
Owner under this Agreement for the employees of Operator and its Affiliates or
Subcontractors of any tier (whether or not such employees are a statutory,
special or borrowed employee, or otherwise), including Operator's obligations to
defend, indemnify and hold harmless the Owner Group from and against injury or
death to such employees or damage to or destruction of property of such
employees, as provided in this Agreement.
ARTICLE VI.
INFORMATION, REPORTS, AUDITS, RECORDS AND FERC REQUIREMENTS
6.1Information; Project Contracts. Owner shall provide Operator with all
information in Owner's possession reasonably necessary for Operator to carry out
its duties hereunder, as requested by Operator.
Operator and Owner acknowledge and agree that (a) Owner has delivered (or
Operator is otherwise in possession of) a copy of each of the Project Contracts
which is currently in effect to Operator on or prior to the execution of this
Agreement and (b) Owner shall deliver a copy of each of the Project Contracts
that is executed after the date hereof promptly after their execution. Before
executing any amendment, modification or supplement to a Project Contract, or
any other agreements which may affect the performance of the Services by
Operator (each an “Additional Agreement”), Owner shall, to the extent reasonably
practicable, consult with Operator to determine the impact (if any) of such
Additional Agreement on any

17

--------------------------------------------------------------------------------




then-effective Approved Operating Plan, Approved Maintenance Program, Approved
Budget, Approved Capital Budget, this Agreement or Operator's performance of the
Services hereunder.
Within fourteen (14) days (or if additional time is required to review any
Additional Agreement such longer period as may be agreed by the Parties) of
receiving a proposed Additional Agreement for review, Operator shall notify
Owner in writing that:
(a)
it can comply with such Additional Agreement without any amendment to this
Agreement, the Services or the then-current Approved Operating Plan, Approved
Maintenance Program, Approved Capital Budget or Approved Budget; or

(b)
setting forth any proposed changes to this Agreement, the Services or the
then-current Approved Operating Plan, Approved Maintenance Program, Approved
Capital Budget or Approved Budget and specifying the reasons why such changes
are necessary.

Owner may in its sole discretion, enter into the proposed Additional Agreement,
on or before receipt of Notice from Operator; provided, however, that in the
event that Owner receives a Notice from Operator pursuant to Section 6.1(b) and
has not incorporated each change requested by Operator into this Agreement, then
(x) any Dispute relating to the need for such changes shall, following the
execution and delivery of such Additional Agreement, be resolved pursuant to
Article XVIII, and (y) pending resolution of such Dispute, Operator shall,
subject to Section 3.10, comply with the terms and conditions of such Additional
Agreement.
Owner shall cause a copy of each Additional Agreement executed and delivered by
Owner to be provided to Operator within ten (10) days following execution and
delivery thereof by each of the parties thereto. Notwithstanding anything to the
contrary in this Section 6.1, Owner shall not be obligated to consult with
Operator or distribute copies of the License Agreements or any amendments or
supplements thereof to Operator to the extent such consultation or distribution
is prohibited or otherwise limited by the terms and conditions of the License
Agreements; provided that Owner shall inform Operator in writing of the terms of
any amendments or supplements to the License Agreements entered into after the
date hereof, to the extent that they may reasonably be expected to affect
Operator's use of Licensed IP or Operator's performance of its obligations
hereunder.
6.2Reports and Written Notices.
Operator shall provide Owner with such reports as are required or reasonably
requested from time to time by Owner, and shall comply with those reporting
requirements prescribed by

18

--------------------------------------------------------------------------------




Applicable Laws or set out in the Project Contracts, the Approved Operating
Plan, Approved Maintenance Program, the Standing Procedures, or any Government
Approval which are defined in the Approved Operating Plan, Approved Maintenance
Program, or the Standing Procedures as being Operator responsibilities. If Owner
requests any report, contract, agreement, arrangement, document or other
information relating to or in connection with the Facilities or the Services
(including any Subcontracts, other third party contracts and any agreements or
arrangements related thereto), Operator shall use reasonable efforts (subject to
the provisions of any confidentiality or similar agreement to which Operator is
a party) to attain such report, contract, agreement, arrangement, document or
other information at the request of Owner and shall submit such report,
contract, agreement, arrangement document or other information to Owner as soon
as reasonably practicable following such request. Owner may from time to time
specify any changes to be made to any of the formats for any report or plan
(including any Operating Plan, Budget or Maintenance Program) required
hereunder. The relevant revised format shall be adopted by Operator with effect
from the date of such revision and shall be applied in relation to the first
period to which such report or plan relates commencing after receipt of Owner's
Notice specifying such changes.
6.3Cooperation With and Reporting to Governmental Authorities. Owner is required
to provide regular reports and other information to the FERC, PHMSA and State of
Louisiana pipeline and environmental safety agencies. The Facilities will also
be subject to regular inspections by the FERC staff and PHMSA staff, and
continuous monitoring by inspectors providing reports to the FERC and PHMSA.
Operator shall assist Owner as Owner's agent with all interfaces with the FERC,
PHMSA and State of Louisiana pipeline and environmental safety agencies as
follows:
(a)
Operation and maintenance procedures and manuals, as well as emergency plans and
safety procedure manuals, shall be completed by Operator prior to commissioning
operations. These documents include selected Standing Procedures as listed in
Schedule 3.

(b)
Implement, maintain, and timely post on Owner's Internet website as required by
FERC regulations, a written log detailing the circumstances and manner of any
discretionary decisions by Owner under the terms of its FERC tariff, any tariff
waivers by Owner, and any other information of Owner that is required by FEFC
Standards of Conduct to be publicized.

(c)
Significant non-scheduled events, including safety-related incidents (i.e.,
Natural Gas releases, fires, explosions, mechanical failures, unusual over
pressurization, and major injuries) shall be reported to PHMSA and FERC staff
within forty-eight (48) hours or such earlier period as required by Applicable
Law. In the event an abnormality is of significant magnitude to threaten public
or O&M Employee safety, cause significant property damage, or interrupt service,
notification shall be made immediately, without unduly interfering with any
necessary or appropriate emergency repair, alarm, or other emergency procedure.
This notification practice shall be incorporated into the Facilities' emergency
plan. Operator shall develop for Owner any such reports that may be required
during the Operating Period. Examples of reportable incidents include:


19

--------------------------------------------------------------------------------




▪
Fire;

▪
Explosion;

▪
Property damage exceeding $10,000;

▪
Death or injury requiring hospitalization;

▪
Unintended movement by environmental causes, such as an earthquake, landslide,
or flood, that impairs the serviceability, structural integrity, or reliability
of the parts of the Facilities that contain, control, or process Natural Gas;

▪
Any crack or other material defect that impairs the structural integrity or
reliability of any part of the Facilities that contains, controls, or processes
Natural Gas;

▪
Any malfunction or operating error that causes the pressure of a pipeline or a
part of the Facilities that contains or processes Natural Gas to rise above its
maximum allowable operating pressure (or working pressure for the Facilities)
plus the build-up allowed for operation of pressure limiting or control devices;

▪
A leak in a part of the Facilities that contains or processes Natural Gas that
constitutes an emergency;

▪
Any safety-related condition that could lead to an imminent hazard and cause
(either directly or indirectly by remedial action of the Operator), for purposes
other than abandonment, a twenty percent (20%) reduction in operating pressure
or shutdown of operation of a pipeline or a part of the Facilities that contains
or processes Natural Gas; and

▪
Any other significant non-scheduled event which in the judgment of Operator's or
Owner's personnel and/or management should be reported even though it did not
meet the above criteria or the guidelines set forth in the Facilities' incident
management plan.

(d)
Assist Owner with compliance with all other requirements or Applicable Laws of
the FERC, PHMSA and State of Louisiana pipeline and environmental safety
agencies, except as otherwise stated in this Agreement or in the Approved
Operating Plan, Approved Maintenance Program, or the Standing Procedures.

In the event of an incident, the PHMSA and FERC each have authority to take
whatever steps are necessary to ensure operational reliability and to protect
human life, health, property or the environment, including authority to direct
the Facilities to cease operations. Following the initial notification, PHMSA
and/or FERC staff will determine the need for Owner to file a separate follow-up
report or follow-up in the upcoming semi-annual operational report. All
follow-up reports should include investigation results and recommendations to
minimize a reoccurrence of

20

--------------------------------------------------------------------------------




the incident. Operator shall develop for Owner any such reports that may be
required if such an incident occurs.
6.4Notice of Certain Matters. Upon obtaining knowledge thereof, Operator shall
submit to Owner prompt Notice of:
(a)
any litigation or claims, disputes, or actions, pending or threatened,
concerning the Facilities, any Project Contract or the Services to be performed
hereunder;

(b)
any lapse or termination of any Government Approval, or any refusal or
threatened refusal to grant, renew, or extend, or any action pending or
threatened that might affect the granting, renewal, or extension of any
Government Approval;

(c)
any dispute with, or notice of violation or penalty issued by, any Government
Authority; or

(d)
any other material information regarding the Facilities.

6.5Notice of Other Matters. The Operator also shall provide Notice to Owner of
the matters described below within the time period specified for each matter:
(a)
The Operator shall provide Notice to Owner as soon as possible in the event of
any equipment failure which will require an expenditure of greater than $10,000;

(b)
Operator will provide prompt Notice to Owner regarding any material deviations
from the Approved Operating Plan;

(c)
With respect to any equipment procured by Operator on behalf of Owner, Operator
shall deliver a copy of any relevant Manufacturer's Recommendations or other
industry information to Owner as soon as reasonably practicable following
receipt thereof by Operator;

(d)
Operator shall provide Notice as soon as possible of the violation of any
Government Approval or Applicable Law in the operation and maintenance of the
Facilities; and

(e)
Operator shall provide Owner with safety incident reports within three (3) Days
of the occurrence of any safety incident except for any safety incident
involving a significant non-scheduled event such as Natural Gas releases, fires,
explosions, mechanical failures, unusual over-pressurizations or major injuries
which shall be provided to Owner within eight (8) hours of the occurrence of
such incident; provided, however, notification shall be provided to Owner
immediately if the incident is of significant magnitude to threaten public or
O&M Employee safety, cause significant property damage or interrupt the
operation of the Facilities.

6.6Books and Records. Operator shall maintain complete, accurate, and up-to-date
records, books, and accounts relating to the operation and maintenance of the
Facilities, and as necessary to verify (i) the incurring and payment of all
capital and operating expenditures, and

21

--------------------------------------------------------------------------------




(ii) Operator's performance of its obligations hereunder. All financial books,
records and accounts maintained by Operator shall be maintained in accordance
with GAAP and FERC accounting standards, and shall be in a format sufficient to
permit the verification referred to above. Operator shall retain all such books
and records for five (5) years or longer if required by Applicable Laws.
6.7Audits. Owner or its designee shall have the right at its own expense to
carry out audit tasks of a financial, technical, or other nature in relation to
the operation and maintenance of the Facilities once each Year upon not less
than thirty (30) days (or such shorter period if required by Applicable Law)
prior Notice to Operator. Operator shall make available at Operator's home
office location to Owner or its designee, and Owner or its designee shall have
the right to review, all contracts, books, records, and other documents relating
to the Services provided by Operator, and Owner or its respective designee may
make such copies thereof or extracts therefrom as Owner or such designee may
deem appropriate. Operator shall use reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things required to be
done, in connection with any financial report prepared by or on behalf of Owner,
including preparing for or providing to Owner reports, certificates, schedules,
and opinions.
ARTICLE VII.
OPERATING PLANS AND BUDGETS
7.1Maintenance Program. At the same time as it submits each new Operating Plan
for the Facilities, Operator shall prepare and submit to Owner for its approval,
as a part of the Operating Plan, Operator's proposed Maintenance Program for the
following Operating Year. The Maintenance Program shall be comprised of a
timetable of the proposed number of hours of maintenance and the timing of such
maintenance, and shall contain such terms and conditions as required to enable
the Facilities to comply with Owner's obligations under the Project Contracts.
The proposed Maintenance Program will be submitted to Owner for its approval in
accordance with the provision of Section 7.3 in conjunction with the approval of
the Operating Plan for the Facilities. Except as provided in Article XVII, no
changes shall be made to the Approved Maintenance Program by Operator without
the prior written approval of Owner. However, following the establishment of the
Approved Maintenance Program, Owner and Operator may agree to amendments to the
Approved Maintenance Program and Operator shall incorporate such amendments into
the Approved Maintenance Program promptly after receiving notification from
Owner of such amendments.
7.2Operating Plans and Budget.
(a)
Not later than forty-five (45) days before the beginning of each Operating Year,
Operator shall prepare and submit to Owner Operator's proposed Operating Plan
for the Facilities for the following Operating Year. Each Operating Plan shall
be prepared so as to comply and be consistent with Operator's obligations set
out in Article III and shall only relate to the Services provided under this
Agreement. Each Operating Plan shall show, in such detail reasonably required by
Owner, and on a Month-by-Month basis, all relevant information relating to the
anticipated


22

--------------------------------------------------------------------------------




operation and on-going maintenance of the Facilities by Operator, including the
relevant information listed in Part 1 of Schedule 2. Together with each proposed
Operating Plan submitted to Owner for an Operating Year, Operator shall prepare
and submit to Owner a proposed Budget for the Facilities for that Operating
Year, which shall only relate to the Services provided under this Agreement. The
Budget shall show, in such detail reasonably required by Owner and on a
Month-by-Month basis, an itemized estimate of the amount of each Operating
Expense to be incurred in the implementation of the Operating Plan for the
Facilities in that Operating Year by Operator. The Budget shall include
reasonable detail regarding each expense category set out in Part 2 of Schedule
2 or shall be in such other form as Owner may reasonably request.
(b)
Operator acknowledges and agrees that no future Operating Plan shall require
payment or reimbursement of, whether as Operating Expenses or otherwise, any
costs and expenses (i) incurred by Operator or its Affiliates in or with respect
to any Operating Year prior to the Operating Year to which the Operating Plan
relates, (ii) except for equity or equity-based compensation to O&M Employees
set forth in the Approved Budget, related to equity or equity-based compensation
(including any compensation based on or otherwise related to Equity Securities
(as defined in the Agreement of Limited Partnership of Cheniere Energy Partners,
L.P., as may be amended from time to time), (iii) except for cash incentive
compensation to O&M Employees set forth in the Approved Budget, related to cash
incentive compensation, (iv) payable or otherwise related to any senior officer
of Cheniere Energy, Inc., (v) related to or otherwise in connection with the
Crest Royalty Agreement (as defined in the Agreement of Limited Partnership of
Cheniere Energy Partners, L.P., as may be amended from time to time), (vi)
allocating corporate overhead or administrative costs of or related to any
member of the Operator Group (including costs associated with investor and
public relations; accounting, finance and tax functions; human resources;
business development efforts; sales and marketing; office space; third party
professional, audit and legal expenses; travel and entertainment;
telecommunications; computers and office equipment; insurance; and taxes), (vii)
of compensation of personnel providing services pursuant to the Management
Services Agreement, or (viii) which results in Cheniere Energy Partners, L.P.
and its subsidiaries paying twice for the same service provided pursuant to this
Agreement, and the Management Services Agreement or any other operation and
maintenance agreement, any other management service or similar agreement or
arrangement.

7.3Approval of Operating Plans, Budgets, and Maintenance Program. Upon receipt
by Owner of a proposed Operating Plan, Owner shall consider the proposed
Operating Plan and the corresponding Budget and Maintenance Program and, within
thirty (30) Days after such receipt, shall in its discretion either provide its
written approval of the proposed Operating Plan, Budget, or Maintenance Program
or request specific amendments to be made thereto. If Owner does not request any
amendments within said thirty (30) Day period, the Operating Plan and the
corresponding Budget and Maintenance Program shall be deemed approved. During
such period, Operator shall promptly provide to Owner all supplemental
information as may be

23

--------------------------------------------------------------------------------




reasonably requested by Owner and, at the request of Owner, shall meet with
Owner to explain and discuss the proposed Operating Plan, Budget, and
Maintenance Program for the Facilities.
7.4Changes in Plans or Budgets. If Owner requests an amendment to a proposed
Operating Plan, Budget, or Maintenance Program for the Facilities, the Parties
shall seek to incorporate such requests through the following procedure:
(a)
Operator shall, within a reasonable time after its receipt of such request,
submit to Owner a revised Operating Plan (including a revised Budget and, if
applicable, a revised Maintenance Program) incorporating the amendments
requested by Owner, other than any such amendments which, in the reasonable and
professional opinion of Operator, will prevent its ability to perform the
Services in accordance with Article III. When submitting the revised Operating
Plan to Owner, Operator shall identify any amendments requested by Owner which
have not been incorporated into such amended Operating Plan, together with its
reasons therefor.

(b)
Within a reasonable time after its receipt of any revised Operating Plan,
Budget, or Maintenance Program, Owner shall either provide its written approval
of the same or notify Operator of the amendments which it wishes to make
together with its reasons therefor. If Owner requests amendments, Owner and
Operator shall attempt to resolve all outstanding issues within thirty (30) Days
after receipt by Operator of Owner's notification of amendments to the revised
Operating Plan, Budget, or Maintenance Program.

(c)
If no agreement can be reached on the proposed Operating Plan, Budget, or
Maintenance Program, or any item therein, within a reasonable time, the matters
in dispute shall be referred to the senior management of Owner and Operator for
resolution and the undisputed matters shall be deemed approved. If such Dispute
is not resolved within fifteen (15) days of the date of such referral, the
proposed Operating Plan, Budget and Maintenance Program as modified pursuant to
the instructions and directions of Owner shall be adopted as the “Approved
Operating Plan,” “Approved Budget,” and “Approved Maintenance Program” for the
applicable Operating Year.

(d)
Upon approval by the Parties, or the adoption by Owner, of any Operating Plan,
Budget, and Maintenance Program for the Facilities, Operator shall thereupon be
obligated to carry out the work included in the Approved Operating Plan and
Approved Maintenance Program in accordance with the timetable and other
parameters included therein and in accordance with the financial parameters
included in the corresponding Approved Budget; provided, that if Operator has
notified Owner in writing of any Dispute regarding such Approved Operating Plan,
Approved Maintenance Program or Approved Budget but Owner has adopted such plan,
program or budget without resolving such Dispute, Operator's obligations
hereunder with respect to performing such disputed matter shall be subject to
the terms and conditions of Section 3.10.


24

--------------------------------------------------------------------------------




7.5Monthly Meetings; Modification of Operating Plan. Operator's and Owner's
Representatives shall, if requested by either Party, meet on the fifteenth
(15th) day of each Month, or if such day is not a business day, the first
business day thereafter, to review and discuss:
(a)
the Billing Report for the Facilities for the preceding Month, as submitted by
Operator pursuant to Section 9.6; and

(b)
any proposed adjustments in the relevant Approved Operating Plan, Approved
Budget, or Approved Maintenance Program for the Facilities to reflect:

(i)
any changes in assumptions in the Approved Operating Plan, Approved Budget, or
Approved Maintenance Program which might be desirable in the light of the
performance of the Facilities;

(ii)
any other material change in circumstance or assumption in the Approved
Operating Plan, Approved Budget, or Approved Maintenance Program; or

(iii)
any changes to the Services specified in the Approved Operating Plan, Approved
Budget, or Approved Maintenance Program.

The Parties shall seek to agree upon (i) each expenditure incurred by Operator
in the immediately preceding Month which varies from the Operating Expenses set
forth in the Approved Budget for such Month, and (ii) proposed adjustments, if
any, to be made to the Approved Operating Plan, in each case on or before the
twentieth (20th) day of such Month. If the Parties cannot reach agreement on or
before the twentieth (20th) day of the Month, any Dispute shall be referred to
dispute resolution in accordance with Article XVIII. Any adjustment to the
Approved Operating Plan as agreed to by the Parties or resolved in accordance
with Article XVIII shall be incorporated into the relevant Approved Operating
Plan and such adjustment shall become effective for purposes of this Agreement
from the date of Owner approval thereof (or resolution of such Dispute pursuant
to Article XVIII, if applicable) and shall be applied to the first period to
which such adjustment relates following such approval or resolution.
7.6Deviation. Operator shall notify Owner promptly (a) of any material
deviations or discrepancies from the projections contained in any applicable
Approved Operating Plan, (b) if Operator reasonably anticipates that the
Operating Expenses may materially exceed the Operating Expenses set forth in the
Approved Budget, or (c) of the occurrence of a Force Majeure Event, change in
Applicable Law, or other event or circumstance beyond the reasonable control of
Operator which occurs and which results in an increase in costs to Operator in
performing its obligations hereunder.
ARCITICLE VIII.
CAPITAL BUDGET
8.1Capital Budget Submittal. Prior to August 1st of each Operating Year, or
other date established by Owner, Operator shall prepare and present to Owner a
discretionary and a

25

--------------------------------------------------------------------------------




non- discretionary Capital Budget for the next Operating Year of capital items
which Operator is aware and which Operator recommends be implemented to maintain
the Facilities in good working order. The Parties intend that the Capital Budget
will include matters relating to the replacement of the Facilities that require
capital expenditures, excluding Facilities expansions, which will be planned and
carried out by Owner as desired from time to time.
8.2Capital Budget Approval. Owner shall, on or before October 31st of the
Operating Year, or other date established by Owner, consider and, if acceptable,
approve the Capital Budget, after having made, in consultation with Operator,
any necessary revisions, additions or deletions. Operator shall include the
following information on work order estimates in the Capital Budget for the
upcoming Operating Year:
(a)
Identification of all projected costs of proposed projects, which may be
capitalized in accordance with Owner policies;

(b)
Details of the number of employees and contract personnel required to construct
and operate any proposed capital projects;

(c)
Such other information as the Owner may have reasonably required the Operator to
provide.

(d)
Operator, in addition, will provide Owner a three-year project plan for capital
projects to be used for planning purposes.

8.3Commencement of Capital Projects. Owner and Operator will agree on the
commencement of the capital projects at the beginning of the Operating Year. Any
Notice to proceed with capital projects will contain the appropriate budget
control requirements and expenditure levels delegated to Operator and will be at
the Owner's expense. Operator shall promptly commence the Services for projects
under its control, including permit acquisition, engineering procurement,
materials and labor procurement in accordance with the Owner's policies.
Operator shall notify Owner of right-of-way acquisition requirements, it being
understood, however, that the responsibility for acquiring any right-of-way
shall remain with Owner except that Operator shall maintain, on behalf of Owner,
the Owner's title to the rights-of-way, associated records and files relating to
same, including acquisition of rights of way for routine pipeline construction
and enhancement projects and for ground beds for cathodic protection, right of
way damages payments, and lease renewal fees. If requested by Owner, Operator
shall assist Owner with the acquisition of rights-of-way.
8.4Additional Work Orders, Amendment, and Cancellation. Owner may at any time
during the Operating Year approve additional work order requests for capital
projects not included in the Approved Capital Budget. Operator will perform, at
Owner's request, unbudgeted routine Facilities replacement type capital
expenditure projects of the types mentioned in Schedule 1 at Owner's expense.
Further, Owner may at any time, by Notice to Operator, amend or cancel any
previously approved work order, provided that any amendment or cancellation
shall not prevent Operator from being indemnified by Owner for any authorized
contract, expenditure or other binding obligation previously made or incurred by
Operator in reliance on a work order previously approved by Owner. If any work
order is amended or

26

--------------------------------------------------------------------------------




canceled by Owner, Operator shall use commercially reasonable efforts to obtain
the release or limit the liability of Owner with respect to any existing
contract or other binding obligation, or to obtain the refund of any expenditure
which is no longer covered by the prior approval of Owner, or as Owner may
direct, and Operator shall be entitled to reimbursement of any costs incurred to
carry out that effort.
8.5Work Order Variances. There shall be allowed a cost underrun/overrun
allowance per work order equal to ten percent (10%) or $10,000, whichever is
greater, of the amount of each approved work order. Operator will notify Owner
by completing a work order log as soon as practicable of any use of the
allowance and the reasons therefore.
(a)
Upon knowledge by Operator that the actual costs of implementing any item in the
Approved Capital Budget may exceed the overrun allowance, and before the overrun
allowance is exceeded, Operator shall promptly notify Owner.

(i)
If Operator expects a project overrun, Operator will notify the Owner verbally
prior to spending the additional money. Operator shall then provide Owner with
the written information necessary to allow Owner to make a decision whether to
proceed or cancel the implementation of the capital item.

(ii)
Upon receipt of the notification and information, Owner shall promptly decide
whether to proceed or cancel the implementation of the capital item and notify
Operator of its decision verbally, and later in writing.

(b)
Likewise, upon knowledge by Operator that the actual costs of implementing any
item in the Approved Capital Budget may be less than the underrun allowance,
Operator shall promptly notify Owner.

ARTICLE IX.
RESPONSIBILITY FOR COSTS AND EXPENSES
9.1Owner and Operator Responsibility; Procurement of Materials and Services.
Owner shall pay, or reimburse Operator for, all Operating Expenses. Operator is
specifically authorized, as provided in a relevant Approved Budget or Approved
Capital Budget, to procure materials and services as agent for and in the name
of Owner, for which Owner shall pay the vendors of such materials and services,
or at Owner's election, reimburse Operator for such materials and services. All
invoices for materials and services procured under this Section 9.1 shall
designate Owner as the purchaser of such materials and services.
9.2Operating Expenses. “Operating Expenses” shall mean, except as limited
pursuant to Section 7.2(b), the aggregate of all costs and expenses incurred
(and substantiated by copies of receipts or other evidence acceptable to Owner)
by Operator which are directly related to the performance of the Services or by
Owner in connection with the operation and maintenance of the Facilities less
all sales and use Tax rebates relating to the Facilities and the construction
thereof that any member of the Operator Group receives and that have not been
paid to Owner pursuant to Section 9.8, and, except as limited pursuant to
Section 7.2(b), shall include:

27

--------------------------------------------------------------------------------




(a)
Labor Costs;

(b)
the cost of spares, tools, equipment, consumables, materials, chemicals,
catalysts, and supplies (other than Natural Gas), including paint, procured in
accordance with the provisions of this Agreement;

(c)
the cost of Operator's subcontract labor or services procured in accordance with
the provisions of this Agreement;

(d)
capital expenditures and maintenance expenses incurred in accordance with the
provisions of this Agreement;

(e)
permits and licenses necessary in the performance of Operator's duties in
accordance with the provisions of this Agreement;

(f)
right-of-way oversight and maintenance, including any damages payments, lease
rentals, recurring easement fees, and costs of realty rights if procured by
Operator;

(g)
costs incurred for environmental assessments and inspections required by any
Government Authority;

(h)
costs incurred for any plan which addresses pipeline integrity issues, including
shallow cover and exposed pipe and low cathodic protection;

(i)
the cost of information technology;

(j)
the cost of any insurance premiums paid by Operator with respect to the
insurance obtained and maintained by Operator pursuant to Section 14.1; provided
that to the extent that Operator is liable under this Agreement for Losses
covered by insurance, any deductible amount under any such insurance shall not
be an Operating Expense;

(k)
the cost of office space, furnishings, equipment and supplies as well as the
cost of copies, postage, telephone, and facsimile transmissions;

(l)
expenses of vehicles used in the performance of the Services in accordance with
provisions of this Agreement;

(m)
the cost of transportation, travel, and relocation of O&M Employees;

(n)
all Taxes chargeable with respect to the operation and maintenance of the
Facilities in accordance with Section 9.8;

(o)
the cost of recruiting and training O&M Employees; and

(p)
all other costs reasonably incurred in the performance of Operator's duties
under this Agreement.


28

--------------------------------------------------------------------------------




9.3Limitations. Except as provided in the following sentence, Operator shall
have no authority to undertake any transaction or incur any expenditure in the
name of or on behalf of Owner or otherwise, which is not part of or which
exceeds any level specified in the then-current Approved Budget, unless approved
in writing by Owner. Operator shall be entitled to incur any expenditure which
is not part of or which exceeds any level specified in an Approved Budget if:
(a)
such expenditure is necessary to remedy an Emergency and is otherwise incurred
in compliance with Article XVII; or

(b)
such type of expenditure is contemplated by an Approved Budget as it applies to
a particular Month in an Operating Year, and such expenditure or expenditures
with respect to the same activity:

(i)
is less than Ten Thousand Dollars ($10,000);

(ii)
does not result in Operator exceeding the applicable Monthly total for such
Approved Budget by more than ten percent (10%); and

(iii)
in the reasonable judgment of Operator, will not result, and at year-end does
not result in Operator exceeding the total amount of the Approved Budget for
such Operating Year, as such Approved Budget may be adjusted from time-to-time
during such Operating Year pursuant to Section 7.6.

9.4O&M Account. Operator has established with a bank in its own name an account
for receipt of deposits (the “O&M Account”) for the purpose of paying Operating
Expenses. Owner shall fund the O&M Account in accordance with Section 9.5. The
O&M Account shall be the primary source for the payment of Operating Expenses
hereunder, and Operator shall draw funds from such account to pay Operating
Expenses.
Operator shall nominate individuals, to be approved by Owner, who shall have the
written authority to sign checks against the O&M Account within limits to be
agreed between Owner and Operator. Interest earned on the O&M Account shall
accrue for the benefit of Owner and shall be used by Operator only for the
payment of Operating Expenses incurred in accordance with the terms hereof.
9.5Estimated Operating Expenses. During each Operating Year, Operator shall
submit to Owner an estimate of the amount of Operating Expenses to be incurred
(on a cash basis) during the then current and immediately succeeding Month, with
reasonable detail regarding the expected nature and estimated amount of each
such Operating Expense. Not later than the fifteenth (15th) day of each Month
thereafter during the Operating Period, Operator shall prepare and submit in
writing to Owner an estimate of the total amount of Operating Expenses to be
incurred (on a cash basis) during the immediately succeeding Month in accordance
with the Approved Budget or otherwise authorized hereunder, with reasonable
detail regarding the expected nature and estimated amount of each such Operating
Expense. Owner shall ensure sufficient funds are available in the O&M Account to
meet such estimated Operating Expenses for the immediately succeeding Month.
Operator shall not be obligated to advance its own funds to the O&M Account for
the payment of Operating Expenses. If such Monthly

29

--------------------------------------------------------------------------------




estimate is less than or greater than the Actual Operating Expenses for such
Month in accordance with the Approved Budget or otherwise authorized hereunder,
the difference shall be taken into account when Operator submits its estimate
for Operating Expenses in respect of the next Month, with reasonable detail
regarding the expected nature and estimated amount of each such Operating
Expense. Operator shall document all reconciliations in writing, and with
reasonable detail regarding the nature and amount of each Operating Expense
incurred and shall provide Owner with copies thereof.
9.6Billing Reports. As soon as practicable after the end of each Month, but in
any case within thirty (30) days after the end of each Month, Operator shall
provide Owner with a Billing Report for the Facilities setting forth the
Services provided to the Facilities, the Actual Operating Expenses incurred
during such Month, with reasonable detail regarding the nature and amount of
each such Actual Operating Expense, and a comparison between the amount of each
Actual Operating Expense incurred during such Month and the amount set forth in
the estimate provided by Operator for such Month. Each Billing Report shall only
be with respect to this Agreement and the Actual Operating Expenses hereunder
(and shall exclude any costs and expenses related to any other operation and
maintenance agreement or any management service or similar agreement or
arrangement) and shall be accompanied by reasonable detail to verify the Actual
Operating Expenses were properly incurred, including appropriate time records,
receipts, cost accounting coding, and other information as Owner may reasonably
request. Concurrently with each Billing Report, Operator shall also provide
Owner with an invoice, payable by Owner within thirty (30) days of receipt,
reflecting the Operating Expenses in that Month for the Facilities (i) included
in the Approved Budget or otherwise permitted under Section 7.4 and (ii) to the
extent not already paid by Owner.
9.7Budget Reconciliation. As soon as practicable following the end of each
Month, but in any case within thirty (30) days after the end of each Month,
Operator shall provide Owner with a detailed reconciliation report which shall
set forth (a) the difference between the total amount of all Actual Operating
Expenses incurred during such Month for the Facilities and the Operating
Expenses which were projected to be incurred during such Month in the Approved
Budget for the Facilities, (b) the actual amount incurred for each line item in
and the amount of each line item in the Approved Budget for the Facilities in
that Month, and (c) the reasons for such deviations. In Operator's final Billing
Report submitted after the end of the term of this Agreement, Operator shall set
forth a final reconciliation of the items described in this Section 9.7 and any
other items due or payable under this Agreement.
9.8Taxes.
(a)Notwithstanding anything in this Agreement to the contrary, Operator shall be
responsible for the payment of any income, franchise or similar tax assessed or
based upon the gross or net income of Operator and Owner shall be responsible
for the payment of any income, franchise or similar tax assessed or based upon
the gross or net income of Owner.
(b)If any Tax (other than payroll or other employee-related Taxes) is chargeable
to Operator in respect of Operating Expenses, including the supply of goods and
services hereunder to or by Operator, Owner shall pay such Tax directly to the

30

--------------------------------------------------------------------------------




appropriate Government Authority, or, at Owner's election reimburse Operator for
such Tax. Operator and O&M Services shall, following consultation with Owner's
Representative, apply for any exemption available to it in respect of any Tax
payable by Operator or O&M Services.
(c)O&M Services shall participate in the Quality Jobs Program, abide by all
legal and administrative requirements of the Quality Jobs Program and timely
submit all Quality Jobs Program tax rebate filings to the appropriate Louisiana
governmental authorities. Operator shall cooperate with O&M Services to ensure
O&M Services abides by all legal and administrative requirements of the Quality
Jobs Program and timely submits all Quality Jobs Program tax rebate filings to
the appropriate Louisiana governmental authorities. Operator shall pay any tax
rebate amounts received pursuant to the Secondment Agreement to Owner within
five business days of having received such rebates.
ARTICLE X.
FORCE MAJEURE
10.1Nonperformance. Neither Party shall be in default in the performance of any
of its obligations under this Agreement or liable to the other Party for failing
to perform its obligations hereunder (other than the obligation to pay money
when due, as adjusted and/or limited pursuant to Section 10.3) to the extent
prevented by the occurrence of a Force Majeure Event.
10.2Obligation to Diligently Cure Force Majeure. The Party affected by a Force
Majeure Event shall:
(a)
provide prompt Notice to the other Party of the occurrence of the Force Majeure
Event, which Notice shall provide details with respect to the circumstances
constituting the Force Majeure Event, an estimate of its expected duration, and
the probable impact on the affected Party's performance of its obligations
hereunder;

(b)
use all reasonable efforts to continue to perform its obligations hereunder;

(c)
take all reasonable action to correct or cure the event or condition
constituting the Force Majeure Event;

(d)
use all reasonable efforts to mitigate or limit the adverse effects of the Force
Majeure Event and damages to the other Party, to the extent such action would
not adversely affect its own interests; and

(e)
provide prompt Notice to the other Party of the cessation of the Force Majeure
Event.

10.3Effect of Continued Event of Force Majeure. Following the occurrence of a
Force Majeure Event, Operator (a) shall take all reasonable measures to mitigate
or limit the amount of Operating Expenses until the effects of the Force Majeure
Event are remedied, (b)

31

--------------------------------------------------------------------------------




shall consult with Owner with respect to its plans to mitigate or limit such
Operating Expenses, and (c) shall take such actions as are reasonably directed
by Owner after consultation with Operator. Owner shall continue to pay such
reduced Operating Expenses as provided herein.
10.4     Labor Matters Exception. It is understood and agreed that the
settlement of strikes or lockouts or other industrial disturbances will be
entirely within the discretion of the Party having the difficulty, and
settlement of strikes, lockouts, or other labor disturbances when that course is
considered inadvisable is not required, and that the above requirement that any
force majeure shall be remedied with all reasonable dispatch shall not require
the settlement of strikes or lockouts by acceding to the demands of the opposing
Party when such course is inadvisable in the discretion of the Party having the
difficulty.
ARTICLE XI.
EVENTS OF DEFAULT AND REMEDIES
11.1Operator Events of Default. The following circumstances shall constitute
events of default on the part of Operator (“Operator Events of Default”) under
this Agreement:
(a)
the bankruptcy, insolvency, dissolution, or cessation of the business of
Operator;

(b)
Operator fails to obtain and maintain insurance required to be obtained and
maintained by it under this Agreement which failure continues for thirty (30)
Days after Operator's receipt of Notice of such failure from Owner;

(c)
Operator assigns its rights under this Agreement except as permitted hereunder;

(d)
Operator ceases to provide all Services required to be performed by it hereunder
for ten (10) consecutive days except as required or permitted hereunder; or

(e)
a material failure by Operator to perform its obligations hereunder which
continues for thirty (30) Days after Operator's receipt of Notice of such
failure from Owner which Notice shall include Owner's recommendation for a cure
of such failure, unless Operator commences to cure such failure within said
thirty (30) Days and cures such failure within seventy-five (75) Days after its
receipt of the aforesaid Notice.

11.2Owner Events of Default. The following circumstances shall constitute events
of default on the part of Owner (“Owner Events of Default”) under this
Agreement:
(a)
the bankruptcy, insolvency, dissolution, or cessation of the business of Owner;

(b)
a material failure by Owner to perform its obligations hereunder which continues
for thirty (30) Days after Owner's receipt of Notice of such failure, unless
Owner commences to cure such failure within said thirty (30) Days and either
cures or continues to diligently attempt the cure of such failure; or


32

--------------------------------------------------------------------------------




(c)
a default by Owner in its payment obligations to Operator, unless Owner has
cured such breach within thirty (30) days from receipt of Notice from Operator.

11.3Remedies. Upon the occurrence and during the continuance of an Operator
Event of Default, Owner shall have the right, in its sole and absolute
discretion, to do any or all of the following: (a) terminate this Agreement
pursuant to Section 11.4; (b) obtain specific performance of Operator's
obligations hereunder; (c) perform (or engage a third party to perform)
Operator's obligations hereunder in exchange for a reduction in the Operating
Expenses included in the Approved Operating Plan associated with such
obligations equal to the reasonable costs of, or incidental to, performing (or
engaging a third party to perform) such obligations; and (d) subject to Article
XVIII, pursue any and all other remedies available at law or in equity. Upon the
occurrence and during the continuance of an Owner Event of Default, Operator
shall have the right, in its sole and absolute discretion, to do any or all of
the following: (A) terminate this Agreement; and (B) subject to Article XVIII,
pursue any and all other remedies available at law or in equity.
11.4Termination Procedure. In the event of an Operator Event of Default or Owner
Event of Default, the non-defaulting Party may give a Notice of termination to
the other Party (a “Termination Notice”) which shall specify in reasonable
detail the circumstances giving rise to the Termination Notice. This Agreement
shall terminate on the date specified in the Termination Notice (“Termination
Date”), which date shall not be earlier than the date upon which the applicable
Party is entitled to effect such termination as provided herein.
11.5Successor to Operator. Upon receipt of a Termination Notice from Owner:
(a)
Operator shall use all reasonable efforts to facilitate the appointment and
commencement of duties of any Person to be appointed by Owner to provide
administrative and advisory services in connection with the operation and
maintenance of the Facilities (the “Successor Operator”) so as not to disrupt
the normal operation and maintenance of the Facilities and shall provide full
access to the Facilities and to all relevant information, data, and records
relating thereto to the Successor Operator and its representatives, and accede
to all reasonable requests made by such Persons in connection with preparing for
taking over the operation and maintenance of the Facilities.

(b)
Promptly after termination, Operator shall deliver to (and shall, with effect
from termination, hold in trust for and to the order of) Owner or to the
Successor Operator all property in its possession or under its control owned by
Owner or leased or licensed to Owner. All spares, supplies, consumables, special
tools, operating logs, books, records, operation and maintenance manuals, and
any other items furnished as part of the Services hereunder or at direct cost to
Owner shall be left at the Facilities.

(c)
Operator, to the extent allowed by such agreements and approvals, shall transfer
to the Successor Operator, as from the date of termination, its rights as
Operator under all contracts entered into by it, and all Government Approvals
obtained and maintained by it, in the performance of its obligations under this
Agreement


33

--------------------------------------------------------------------------------




or relating to the operation and maintenance of the Facilities. Pending such
transfer, Operator shall hold its rights and interests thereunder for the
account and to the order of Owner, Successor Operator, or Owner's designee.
Owner shall indemnify Operator for all liabilities incurred by Operator under
such contracts to the extent that such liabilities are caused by Owner, the
Successor Operator, or Owner's designee during the continuation and performance
of such contracts by Owner, the Successor Operator, or Owner's designee, as
applicable. Operator shall execute all documents and take all other commercially
reasonable actions to assign and vest in Owner all rights, benefits, interest,
and title in connection with such contracts.
(d)
Upon Notice from Owner to Operator on or prior to the Termination Date, for a
period of up to ninety (90) days following the Termination Date, Operator shall
provide the services of its O&M Employees as may be required or reasonably
requested by Owner to enable Owner to operate and maintain Facilities and train
any Successor Operator. The Notice invoking this provision may be included in
the Termination Notice provided in Section 11.4, and shall provide Owner's good
faith estimate of how many days Operator's services will be required
post-Termination Date, up to the ninety (90) days specified herein. Subject to
any limitations set forth herein, Operator's Operating Expenses, as set forth in
the then-current Approved Budget or as otherwise reasonably incurred and agreed
by the Parties in connection with the transition, shall be paid by Owner.

11.6Survival of Certain Provisions. The obligations of the Parties in Articles
XI, XII, XIII, XIV and XVIII and Sections 21.9, 21.10 and 21.11 shall survive
the termination or expiration of this Agreement.
ARTICLE XII.
INDEMNIFICATION
12.1Loss or Damage to the Facilities. Operator shall be responsible for any
physical loss or damage to the Facilities resulting from Operator's gross
negligence or willful misconduct in the course of the performance of its
obligations under this Agreement, in an amount not to exceed One Hundred
Thousand Dollars ($100,000) for any such loss or damage caused during a given
Year.
12.2Operator Indemnity. TO THE FULLEST EXTENT PERMITTED BY LAW, OPERATOR SHALL
DEFEND, INDEMNIFY AND HOLD HARMLESS THE OWNER GROUP FROM AND AGAINST ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS' FEES,
AND LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR
RELATED TO (I) INJURY TO OR DEATH OF ANY MEMBER OF THE OPERATOR GROUP OR (II)
DAMAGE TO OR DESTRUCTION OF PROPERTY OF ANY MEMBER OF THE OPERATOR GROUP
OCCURRING IN CONNECTION WITH THE SERVICES, REGARDLESS OF THE CAUSE OF SUCH
INJURY, DEATH, PHYSICAL DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT

34

--------------------------------------------------------------------------------




NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE
OWNER GROUP.
To the fullest extent permitted by law, Operator shall indemnify, defend, and
hold harmless the Owner Group against any and all Losses of whatever kind and
nature, including all related costs and expenses incurred in connection
therewith, in respect of personal injury to or death of third parties and in
respect of loss of or damage to any third party property to the extent that the
same arises out of:
(a)any breach by Operator of its obligations hereunder;
(b)any use of the Licensed IP (other than as expressly permitted under Section
3.2)
(c)any breach of any of the License Agreements caused by Operator, except to the
extent Operator breached any provision of any amendment or supplement thereto
entered into after the date hereof which provision was not disclosed to Operator
pursuant Section 6.1;
(d)any negligent act or omission on the part of Operator; and
(e)any gross negligence or willful misconduct of Operator.
Any indemnification payable by Operator to Owner hereunder shall be net of any
insurance proceeds received by Owner under Owner's insurance policies with
respect to the circumstances giving rise to Operator' indemnification of Owner
hereunder..
12.3Owner Indemnity. TO THE FULLEST EXTENT PERMITTED BY LAW, OWNER SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE OPERATOR GROUP FROM AND AGAINST ALL DAMAGES,
LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS' FEES, AND
LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR RELATED
TO (I) INJURY TO OR DEATH OF ANY MEMBER OF THE OWNER GROUP OR (II) DAMAGE TO OR
DESTRUCTION OF PROPERTY OF OWNER GROUP (EXCLUDING THE FACILITIES) OCCURRING IN
CONNECTION WITH THE SERVICES, REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH,
PHYSICAL DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH
OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE OPERATOR GROUP.
To the fullest extent permitted by law, Owner shall indemnify, defend, and hold
harmless Operator against any and all claims for Losses of whatever kind and
nature, including all related costs and expenses incurred in connection
therewith, in respect of personal injury to or death of third parties and in
respect of loss of or damage to any third party property to the extent that the
same arises out of:
(a)any breach by Owner of its obligations hereunder;

35

--------------------------------------------------------------------------------




(b)any negligent act or omission on the part of Owner; and
(c)any gross negligence or willful misconduct of Owner.
Any indemnification payable by Owner to Operator hereunder shall be net of any
insurance proceeds received by Operator under Operator's or Owner's insurance
policies with respect to the circumstances giving rise to Owner's
indemnification of Operator hereunder.
12.4.Louisiana Oilfield Anti-Indemnity Act. Operator, Owner and O&M Services
agree that the Louisiana Oilfield Anti-Indemnity Act, La. Rev. Stat. § 9:2780,
et. seq., is inapplicable to this Agreement and the performance of the Services.
Application of these code sections to this Agreement would be contrary to the
intent of the Parties, and each Party hereby irrevocably waives any contention
that these code sections are applicable to this Agreement or the Services. In
addition, it is the intent of the Parties in the event that the aforementioned
act were to apply that each Party shall provide insurance to cover the losses
contemplated by such code sections and assumed by each such Party under the
indemnification provisions of this Agreement, and Operator agrees that the
payments made to Operator hereunder compensate Operator for the cost of premiums
for the insurance provided by it under this Agreement. The Parties agree that
each Party's agreement to support their indemnification obligations by insurance
shall in no respect impair their indemnification obligations.
12.5.Other Indemnity Rules. If any Losses arise, directly or indirectly, in
whole or in part, out of the joint or concurrent negligence of the Parties, each
Party's liability therefor shall be limited to such Party's proportionate degree
of fault. Payments required to be paid by Operator to Owner under this Section
12.5 or due to breach of this Agreement shall not constitute an Operating
Expense or otherwise be reimbursable to Operator from Owner.
ARTICLE XIII.
LIMITATION OF LIABILITY
13.1Limitation of Liability. The aggregate amount of damages, compensation, or
other such liabilities (other than with respect to the indemnity provided in the
first paragraph of Section 12.3) payable by Owner under this Agreement shall be
limited to, and shall in no event exceed in each Year, an amount equal one
hundred thousand Dollars ($100,000) plus reimbursable Operating Expenses for
that Year.
The aggregate amount of damages, compensation, or other such liabilities (other
than with respect to the indemnity provided in the first paragraph of Section
12.2) payable by O&M Services and Operator collectively under this Agreement
shall be limited to, and shall in no event exceed in each Year, an aggregate
amount equal to one hundred thousand dollars ($100,000) for that Year; provided
that the foregoing limitation does not apply with respect to any claim relating
to breach by Operator of its obligations hereunder with respect to the Licensed
IP or the License Agreements.
13.2CONSEQUENTIAL DAMAGES. NO PARTY SHALL BE LIABLE UNDER THIS AGREEMENT OR
UNDER ANY CAUSE OF ACTION RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT,
WHETHER IN CONTRACT,

36

--------------------------------------------------------------------------------




WARRANTY, TORT INCLUDING NEGLIGENCE, STRICT LIABILITY, PROFESSIONAL LIABILITY,
PRODUCT LIABILITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL,
EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES,
INCLUDING LOSS OF PROFIT, LOSS OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, OR
LOSS OF GOOD WILL; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO INDEMNITIES
EXPRESSLY PROVIDED IN THIS AGREEMENT.
ARTICLE XIV.
INSURANCE
14.1 Operator's Insurance Responsibilities. At all times during the term of this
Agreement, Operator shall provide and maintain in full force and effect
insurance of the types and with limits as reasonably defined by Owner. Operator
may self-insure any portion or all of these requirements with the written
approval of Owner.
14.2Owner's Insurance Responsibilities. At all times during the term of this
Agreement, Owner shall provide and maintain in full force and effect property
damage insurance and general liability insurance in accordance with Owner's
usual and customary insurance practices. Owner may self insure any portion or
all of these requirements.
14.3Subcontractors' Insurance. Prior to commencement of the Services and at all
times during the term of this Agreement, Operator shall require each of its
subcontractors to provide and maintain (a) Worker's Compensation, (b) Employer's
Liability, (c) Automobile Liability, and (d) General Public Liability insurance
coverage having minimum limits consistent with the normal coverages and limits
for the type of work to be done by the subcontractor.
14.4Insurance Policies. All insurance policies provided and maintained by
Operator's Contractors and subcontractors for services as to the Facilities
shall:
(i)
At Operator's election, (x) be underwritten by insurers which are rated “A-
VIII” or higher by the most current edition of Best's Key Rating Guide and which
are authorized to write insurance in the state or states in which the Services
are to be performed, or (y) be underwritten by insurers which are financially
secure and are acceptable to Owner; and

(ii)
Be endorsed to specifically name Owner and its Affiliates as additional insured,
excluding, however, Workers' Compensation. Operator will exercise all reasonable
efforts to cause the Contractor and to require that the Contractor cause its
subcontractors to obtain from their insurers an agreement to waive their
subrogation rights against Owner and Operator.

14.5Other Requirements and Insurance Certificates. Operator shall ensure that
the insurance maintained by Operator shall provide for at least ten (10) Days'
Notice to be given to Owner prior to any cancellation, non-renewal, or material
modification of such policies. The insurance maintained by Operator shall also
provide that Operator's insurers' waive all rights of subrogation against Owner
and its

37

--------------------------------------------------------------------------------




Affiliates and representatives and that Owner and its representatives and
Affiliates are named as additional insureds under such policies (except workers'
compensation/employer's liability insurance). Operator shall, promptly after
having obtained any such policy or policies, provide Owner with a certificate of
insurance and shall notify Owner in writing of any changes therein from time to
time or, prior to so doing, of the cancellation of any such policy or policies.
14.6Budget. The cost of obtaining and maintaining the insurance policies
required by Section 14.1 and Section 14.2 are Operating Expenses and shall be
included in the Budget for each Operating Year.
14.7Disclosure of Claims. Each Party shall promptly furnish the other Party with
all information reasonably available to it relating to the operation and
maintenance of the Facilities as is necessary to enable the first Party to
comply with its disclosure obligations under the insurance which it has taken
out, the terms of which have been disclosed to the other Party in writing. Each
Party shall promptly notify the other Party of any claim with respect to any of
the insurance policies referred to in Section 14.1 and Section 14.2, accompanied
by full details of the incident giving rise to such claim. Each Party shall
afford to the other Party all such assistance as may reasonably be required for
the preparation and negotiation of insurance claims, save where such claim is
against the Party required to give assistance.
ARTICLE XV.
ASSIGNMENT
15.1Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties named herein and their respective successors and permitted assigns.
Owner may assign or transfer this Agreement or any of its rights, interests or
obligations hereunder to any Person without the prior written approval of
Operator; provided Owner gives Operator written notice of the name of the
assignee or transferee as soon as reasonably practicable after the assignment or
transfer. Operator may not assign or transfer either this Agreement or any of
its rights, interests or obligations hereunder without the prior written
approval of Owner, which shall not be unreasonably withheld. Operator may not
assign any of its rights or obligations under this Agreement to any third party
purchaser that does not have, in Owner's reasonable judgment, substantially
similar financial and operating capabilities as Operator. Operator shall not
assign or otherwise transfer all or any of its rights under this Agreement
without obtaining any Governmental Approval which may be required for such
assignment or transfer under Applicable Law. Any assignment or transfer not
expressly permitted hereunder shall be null and void and have no force or
effect.
ARTICLE XVI.
CONFIDENTIALITY
16.1Confidential Information. Subject to Section 16.2, Operator shall keep
confidential all matters relating to the Services, the Project Contracts, the
Facilities, and this Agreement, and will not disclose to any Person, any
information, data, experience, know-how, documents, manuals, policies or
procedures, computer software, secrets, dealings, transactions,

38

--------------------------------------------------------------------------------




or affairs of or relating to Owner, the Project Contracts, the Facilities, or
this Agreement (the “Confidential Information”).
16.2Permitted Disclosure. The restrictions on disclosure of Confidential
Information by Operator shall not apply to the following:
(a)
any matter which is already generally available and in the public domain other
than through unauthorized disclosure by Operator or is otherwise known to
Operator from a source that is not in violation of a confidentiality obligation
to Owner;

(b)
any disclosure which may reasonably be required for the performance of
Operator's obligations under this Agreement; or

(c)
any disclosure which may be required for the compliance by Operator with
Applicable Laws or for the purposes of legal proceedings, if Operator has
notified Owner prior to any such disclosure.

16.3Additional Undertakings of Operator. Operator further undertakes:
(a)
to limit access to Confidential Information to O&M Employees, Subcontractors,
Operator's officers, directors, attorneys, agents, employees, Affiliates or
other representatives who reasonably require the Confidential Information to
ensure the satisfactory performance of the Services;

(b)
to inform each of its Subcontractors, officers, directors, attorneys, agents,
employees and other representatives to whom Confidential Information is
disclosed of the restrictions on disclosure of such information as set forth
herein and to use reasonable efforts to ensure that all such Persons comply with
such instructions; and

(c)
upon receipt of a written request from Owner and, in any event, upon completion
of the Services or earlier termination of this Agreement to return to Owner all
documents, papers, computer programs, software or records containing
Confidential Information, if so requested by Owner.

16.4Public Announcements. Operator shall not, and Operator shall use reasonable
efforts to ensure that its Subcontractors and their respective officers,
directors, attorneys, agents, employees and other representatives shall not,
issue or make any public announcement or statement regarding the Facilities,
this Agreement or Operator's engagement hereunder unless, prior thereto, Owner
has been furnished with a copy thereof and has approved the same, which approval
will not be unreasonably withheld. Operator further warrants and undertakes that
it shall refer all media inquiries with respect to this Agreement or the matters
covered by this Agreement to Owner or Owner's Representative.

39

--------------------------------------------------------------------------------




ARTICLE XVII.
EMERGENCIES
17.1Emergencies. Notwithstanding anything to the contrary herein in the case of
an Emergency, Operator shall act in accordance with Applicable Law and the FERC
Authorization as Operator deems necessary to prevent damage, injury or loss or
to counteract or otherwise mitigate the effects of such Emergency.
17.2Notice; Further Action. In the event of an Emergency, Operator shall notify
Owner's Representative of the Emergency as soon as practicable following the
occurrence thereof, which Notice shall include detail with respect to any action
being taken by Operator in response thereto and any expenditures incurred, or
expected to be incurred, by Operator in connection with such Emergency. Operator
shall take all reasonable steps to minimize the cost to Owner of its actions,
having regard to the circumstances and the need to act promptly. Following such
notification, at the request of Owner's Representative, the Parties shall
discuss without delay the further actions, which should be taken as a result of
the Emergency and the estimated expenditure, associated therewith. Operator
shall also comply with the FERC and PHMSA notification procedures described in
Section 6.3 of this Agreement or set forth in any other instructions from the
FERC and PHMSA. Any communication with the news media or local officials made by
Operator shall provide only enough information to satisfy immediate public
concern.
17.3Owner's Notice. If Owner believes that an Emergency has arisen in relation
to the Facilities, Owner may give Notice to Operator specifying the nature of
the Emergency which it has identified and the manner in which it requests such
Emergency to be rectified. Operator shall rectify such Emergency with all due
diligence. If Operator fails to comply with such Notice promptly, Owner or its
designees shall have the right to take such actions as may be necessary to
remedy such breach by Operator and rectify the Emergency.
ARTICLE XVIII.
DISPUTE RESOLUTION
18.1Negotiation. In the event that any Dispute cannot be resolved informally
within thirty (30) days after the Dispute arises, either Party may give written
Notice of the Dispute (a “Dispute Notice”) to the other Parties requesting that
a representative of Owner's senior management, Operator's senior management and
O&M Services' senior management meet in an attempt to resolve the Dispute. Each
such management representative shall meet at a mutually agreeable time and place
within thirty (30) days after receipt by the non-notifying Party of such Dispute
Notice, and thereafter as often as they deem reasonably necessary to exchange
relevant information and to attempt to resolve the Dispute. At anytime while the
Owner is a wholly-owned subsidiary of Cheniere Energy Partners, L.P., whether
directly or indirectly, if such representatives agree to resolve any Dispute,
such proposed resolution shall be submitted in writing, with reasonable detail
regarding the terms thereof, to the GP Board, acting on behalf of Owner, and
shall become effective solely upon the written approval thereof by the GP Board
in its discretion. In no event shall this Section 18.1 be construed to limit any
Party's right to take

40

--------------------------------------------------------------------------------




any action under this Agreement. The Parties agree that if any Dispute is not
resolved within ninety (90) days after receipt of the Dispute Notice given in
this Section 18.1 (including, at anytime while the Owner is a wholly-owned
subsidiary of Cheniere Energy Partners, L.P., whether directly or indirectly,
due to failure of the GP Board to approve any proposed resolution), then any
Party may by Notice to the other Parties refer the Dispute to be decided by
final and binding arbitration in accordance with Section 18.2.
18.2Arbitration. Any arbitration held under this Agreement shall be held in
Houston, Texas, unless otherwise agreed by Owner and O&M Services, shall be
administered by the Dallas, Texas office of the American Arbitration Association
(“AAA”) and shall, except as otherwise modified by this Section 18.2, be
governed by the AAA's International Arbitration Rules (the “AAA Rules”). Owner
and O&M Services shall be the only Parties that participate in any arbitration
under this Agreement. The number of arbitrators required for the arbitration
hearing shall be determined in accordance with the AAA Rules. The arbitrator(s)
shall determine the rights and obligations of the Parties according to the
substantive law of the state of Texas, excluding its conflict of law principles,
as would a court for the state of Texas. Owner and O&M Services shall be
entitled to engage in reasonable discovery, including the right to production of
relevant and material documents by the opposing Party or Parties and the right
to take depositions reasonably limited in number, time and place; provided that
in no event shall any Party be entitled to refuse to produce relevant and
non-privileged documents or copies thereof requested by the other Party or other
Parties within the time limit set and to the extent required by order of the
arbitrator(s). All disputes regarding discovery shall be promptly resolved by
the arbitrator(s). This agreement to arbitrate is binding upon the Parties and
the successors and permitted assigns of either of them. At Owner's or O&M
Services' option, any other Person may be joined as an additional party to any
arbitration conducted under this Section 18.2, provided that the party to be
joined is or may be liable to any Party in connection with all or any part of
any Dispute between the Parties. The arbitration award shall be final and
binding, in writing, signed by all arbitrators, and shall state the reasons upon
which the award thereof is based. The Parties agree that judgment on the
arbitration award may be entered by any court having jurisdiction thereof. For
purposes of any arbitration described in this Section 18.2, at anytime while the
Owner is a wholly-owned subsidiary of Cheniere Energy Partners, L.P., whether
directly or indirectly, (a) Owner shall act at the direction of the GP Board and
no approval, consent, determination, decision, waiver, consultation or other
similar action of Owner shall be deemed to occur and be effective without the
prior written approval of (i) the GP Board and (ii) to the extent the GP Board
does not have authority to take such action under the LLC Agreement without
approval of the Executive Committee, as determined by the GP Board, the
Executive Committee and (b) O&M Services shall have the authority to act on
behalf of both itself and Operator and its decisions shall be final and binding
on both itself and Operator.
18.3Continuation of Work During Dispute. Notwithstanding any Dispute, it shall
be the responsibility of each Party to continue to perform its obligations under
this Agreement pending resolution of Disputes.

41

--------------------------------------------------------------------------------




ARTICLE XIX.
NOTICES
19.1Notice. Any notice, consent, approval or other communication under this
Agreement (each a “Notice”) shall be in writing and shall be personally
delivered, sent by prepaid mail or by a courier or transmitted by facsimile to a
Party as follows or to such other address or facsimile number as the Party may
substitute by Notice in accordance with this Section 19.1 after the date of this
Agreement:
To Owner:
Cheniere Creole Trail Pipeline, L.P.
700 Milam Street, Suite 800
Houston, Texas 77002
Attention: President
Facsimile Number: 713.375.6000
 
To Operator:
Cheniere Energy Partners GP, LLC
700 Milam Street, Suite 800
Houston, Texas 77002
Attention: Senior Vice President
Facsimile Number: 713.375.6000
 
To O&M Services:
Cheniere LNG O&M Services, LLC
700 Milam Street, Suite 800
Houston, Texas 77002
Attention: Senior Vice President
Facsimile Number: 713.375.6000

19.2Effective Time of Notice. A Notice given to a Party in accordance with this
Article XIX shall be deemed to have been given and received:
(a)
if personally delivered to a Person's address, on the day of delivery;

(b)
if sent by courier or prepaid mail, on the day of delivery; and

(c)
if transmitted by facsimile to a Person's facsimile number, and a correct and
complete transmission report is received by the sender, on the day of
transmission.


42

--------------------------------------------------------------------------------




ARTICLE XX.
REPRESENTATIONS AND WARRANTIES
20.1Representations and Warranties by Each Party. Each Party represents and
warrants to the other Party as to itself, that as of the date hereof:
(a)
it is duly organized and validly existing under the laws of its jurisdiction of
its organization and has all requisite partnership or limited liability company,
as the case may be, power and authority to own its property and assets and
conduct its business as presently conducted or proposed to be conducted under
this Agreement;

(b)
it has the partnership or limited liability company power and authority, as the
case may be, to execute and deliver this Agreement, to consummate the
transactions contemplated hereby and to perform its obligations hereunder;

(c)
it has taken all necessary action to authorize its execution, delivery and
performance of this Agreement, and this Agreement constitutes the valid, legal
and binding obligation of such Party enforceable against it in accordance with
its terms except as such enforcement may be limited by bankruptcy, insolvency,
moratorium or similar laws affecting the rights of creditors or by general
equitable principles (whether considered in a proceeding in equity or at law);

(d)
no Government Approval is required for (i) the valid execution and delivery of
this Agreement or (ii) the performance by such Party of its obligations under
this Agreement, except such as (A) have been duly obtained or made or (B) can
reasonably be expected to be obtained or made when needed;

(e)
none of the execution or delivery of this Agreement, the performance by such
Party of its obligations in connection with the transactions contemplated
hereby, or the fulfillment of the terms and conditions hereof: (i) conflict with
or violate any provision of its organizational documents, (ii) conflict with,
violate or result in a breach of, any Applicable Law currently in effect, or
(iii) conflict with, violate or result in a breach of, or constitute a default
under or result in the imposition or creation of, any security under any
agreement or instrument to which it is a Party or by which it or any of its
properties or assets are bound;

(f)
no meeting has been convened for its dissolution or winding-up, no such step is
intended by it and, so far as it is aware, no petition, application or the like
is outstanding or threatened for its dissolution or winding-up; and

(g)
it is not a party to any legal, administrative, arbitral or other proceeding,
investigation or controversy pending, or, to the best knowledge of such Party,
threatened, that would materially adversely affect such Party's ability to
perform its obligations under this Agreement.


43

--------------------------------------------------------------------------------




20.2Additional Representations and Warranties by Operator. Operator further
represents and warrants to Owner that it or one of its Affiliates (other than
Cheniere Energy Partners, L.P. and its subsidiaries (including Owner)) has or
will hire O&M Employees who are fully qualified or able to be qualified to
operate and maintain the Facilities in accordance with the terms hereof.
20.3OWNER'S DISCLAIMER. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, IT IS THE EXPLICIT INTENT AND UNDERSTANDING OF EACH PARTY THAT
OWNER IS MAKING NO REPRESENTATION OR WARRANTY WHATSOEVER, WITH RESPECT TO
OWNER'S FACILITIES, EXPRESS OR IMPLIED, AND OPERATOR SHALL TAKE POSSESSION OF
OWNER'S FACILITIES COVERED HEREUNDER FOR THE PURPOSE OF PERFORMANCE OF THE
SERVICES AND THE OPERATION AND MAINTENANCE OF THE FACILITIES “AS IS” AND “WHERE
IS” WITH ALL FAULTS. OWNER HEREBY EXPRESSLY DISCLAIMS AND NEGATES ANY
REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, AT COMMON LAW, BY STATUTE OR
OTHERWISE, RELATING TO THE CONDITION OF OWNER'S FACILITIES (INCLUDING ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE).
20.4DISCLAIMER OF ALL OTHER WARRANTIES. EXCEPT FOR ANY EXPRESS WARRANTIES SET
FORTH IN THIS Article XX OR ELSEWHERE IN THIS AGREEMENT, THE PARTIES HEREBY
DISCLAIM ANY AND ALL OTHER EXPRESS OR IMPLIED WARRANTIES, INCLUDING THE IMPLIED
WARRANTY OF MERCHANTABILITY AND IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE.
ARTICLE XXI.
MISCELLANEOUS
21.1Severability. The invalidity or unenforceability, in whole or in part, of
any of the sections or provisions of this Agreement shall not affect the
validity or enforceability of the remainder of such sections or provisions. If
any material provision of this Agreement is held invalid or unenforceable, the
Parties shall promptly renegotiate in good faith new provisions to replace such
invalid or unenforceable provision so as to restore this Agreement as nearly as
possible to its original intent and effect.
21.2Entire Agreement. This Agreement, including any schedules hereto, contains
the complete agreement between Owner and Operator with respect to the matters
contained herein and supersedes all other agreements, whether written or oral,
with respect to the subject matter hereof.
21.3Amendment. No modification, amendment, or other change to this Agreement
will be binding on any Party unless executed in writing by the Parties and the
Executive Committee. No modification, amendment, or other change to the rights
or obligations of

44

--------------------------------------------------------------------------------




O&M Services under this Agreement will be binding on O&M Services unless
executed in writing by O&M Services.
21.4Additional Documents and Actions. Each Party agrees to execute and deliver
to the other Party such additional documents and to take such additional actions
and provide such cooperation as may be reasonably requested by the other Party
to consummate the transactions contemplated by, and to effect the intent of,
this Agreement.
21.5Schedules. The schedules to this Agreement form part of this Agreement and
will be of full force and effect as though they were expressly set out in the
body of this Agreement. In the event of any conflict between the other terms,
conditions, and provisions of this Agreement and the schedules, the other terms
conditions, and provisions of this Agreement shall prevail.
21.6Interest for Late Payment. Any amount due to a Party pursuant to this
Agreement and remaining unpaid after the date when payment was due shall bear
interest from the date such payment was due until paid at a rate equal to the
Base Rate in effect from time to time.
21.7Services-Only Contract. This Agreement provides that Operator shall provide
Services to Owner and shall otherwise perform in accordance with the terms and
conditions hereof. Operator shall never assert, nor be deemed to have acquired,
title to Natural Gas from the Facilities.
21.8Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original and all of which shall be deemed one
and the same Agreement.
21.9Governing Law. This Agreement shall be governed by, and interpreted and
enforced in accordance with, the laws of the State of Texas.
21.10No Third Party Beneficiary. This Agreement is for the sole and exclusive
benefit of the Parties hereto and shall not create a contractual relationship
with, or cause of action in favor of, any third party.
21.11No Partnership. Nothing in this Agreement shall be construed to create a
partnership, joint venture or any other relationship of a similar nature between
the Parties.
[SIGNATURES ON FOLLOWING PAGE]













45

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Day and
year first above written.
Owner:


CHENIERE CREOLE TRAIL PIPELINE, L.P.
By: Cheniere Pipeline GP Interests, LLC,
its General Partner


By: /s/ R. Keith Teague    
Name:
R. Keith Teague    

Title:     President    


Operator:


CHENIERE ENERGY PARTNERS GP, LLC


By: /s/ Meg A. Gentle    
Name:    Meg A. Gentle
Title:     Senior Vice President and
Chief Financial Officer    




O&M Services:


CHENIERE LNG O&M SERVICES, LLC


By: /s/ Graham McArthur    
Name:    Graham McArthur
Title:    Treasurer



46

--------------------------------------------------------------------------------




SCHEDULE 1
SERVICES PROVIDED BY OPERATOR
Subject to all Applicable Laws, Owner's policies and procedures as may be in
effect from time to time, and FERC Authorization, as amended or supplemented
from time to time, and the terms hereof, Operator shall provide the following
Services relative to the Facilities:
a)
Routine Operations. Operator will conduct all routine field operations with
respect to the Facilities, and shall procure and furnish all materials,
equipment, services, supplies and labor necessary for the safe, routine and
prudent operation, maintenance, routine non-major construction of the
Facilities, routine engineering in support of these activities, and related
warehousing and security, including, without limitation, the following:

i)
Maintain and operate all measurement, including RTU, EFM, and communications,
equipment, where such activity is the obligation of Owner, in accordance with
Owner's and industry standards.

ii)
Maintain and oversee pipeline rights-of-way including aerial patrol, markings
and signage; and manage landowner and other third party encroachments to
preserve Owner's easement rights and prevent interference with Owner's and
Operator's ability to operate and maintain the Facilities.

iii)
In conjunction with Owner's IT personnel, maintain Owner provided GIS system
including configuring all Owner provided data, system hardware, servers,
communications equipment and licenses.

iv)
Maintain integrity systems including performance of pipeline coating maintenance
and maintenance and operation of cathodic protection systems.

v)
Perform periodic testing, calibration, adjustment and external and internal
inspection so as to keep the Facilities in good working order.

vi)
Perform routine equipment maintenance, repair, reconditioning, overhaul and
replacement so as to keep the Facilities in good working order and demonstrate
good housekeeping measures to maintain the Facilities.

vii)
Select and engage third party personnel as required to perform and oversee the
operation, maintenance, repairs, and replacements of the Facilities.

viii)
Keep in force and effect, in the name of Owner, all permits and maintain records
thereof as required by FERC Authorization and all Applicable Laws.


1

--------------------------------------------------------------------------------




ix)
Maintain, on behalf of Owner, the Owner's title to the rights-of-way, associated
records and files relating to same, including acquisition of rights of way for
routine pipeline construction and enhancement projects and for ground beds for
cathodic protection, right of way damages payments, and lease renewal fees.

x)
In conjunction with Owner's Corporate EH&S, or any Contractor performing such
services for Owner, create and maintain information systems with respect to
permits, regulatory filings and rights-of-way so that matters such as renewals,
expenditures, terminations, limitations on assignments and notification
requirements can be tracked, maintained and complied with in accordance with
applicable terms.

xi)
Enforce the Owner's FERC Gas Tariff gas quality specifications in effect from
time to time as to gas transported in the Facilities.

xii)
Conduct all other routine Day-to-Day field operations of the Facilities.

xiii)
Order and purchase required material, supplies, and equipment of the types used
in the ordinary course of operation of the Facilities as set out in the Approved
Budget, including pipe for pipe replacements, routine meter betterments, and
cathodic protection equipment, which are in conformance with the established
Owner standards for materials.

xiv)
Operate and maintain, or if subcontracted to a third party, oversee the
operation and maintenance of Owner's gas measurement points, including all
measurement points leaving and or entering the Facilities, in accordance with
all applicable standards, interconnect agreements and Owner's policies and
procedures, including the Owner's FERC Gas Tariff.

xv)
Direct any requests for new gas connections or requests for new transportations
services to Owner. Similarly, Operator shall not make any pipeline modifications
not authorized by Owner.

xvi)
Develop and implement procedures for emergency and security response. These
procedures will describe the measures that are necessary to protect employees,
Owner property, and operations from man-made or emergency disruptions. Owner
will approve all response measures developed by Operator. Operator will enact
such procedures at, Operators discretion, in accordance with said procedures.

xvii)
At Owner's direction and with Owner's approval, develop and implement routine
and recurring provisions for a pipeline integrity management plan.

xviii)
At Owner's direction and with Owner's approval, Operator will develop and
implement routine and recurring provisions an internal corrosion mitigation
plan.


2

--------------------------------------------------------------------------------




b)
Gas Control Operations. Operator will provide the following to perform Gas
Control services to Owner.

i)
Operator personnel providing Gas Control services will be fully qualified based
on procedures developed by Operator and approved by Owner.

ii)
Operator will locate the Gas Control Operations at the SPLNG control room at
Sabine Pass.

(a)
Any permanent change in location will require sixty (60) Day advance Notice to
Owner. Likewise, any change in temporary location due to communication outages,
disaster recovery, or other events does not require advance Notice to Owner.
Owner should be notified of the reason and expected duration of such events
within one (1) hour of such occurrence.

(b)
Operator may change personnel performing Gas Control services at any time. Any
change to personnel should be noticed to Owner within one (1) day of such change
and revised contact information pursuant with Article XIX.

iii)
Owner will provide SCADA system for use by Operator's Gas Control personnel. All
system hardware, communications equipment and licenses will be the
responsibility of the Owner.

(a)
EFM, RTU and other devices will be provided, directly or indirectly, by Owner.

(b)
Maintenance of all equipment necessary to provide SCADA services to Gas Control
will be provided by Owner's IT personnel and Operator.

iv)
Gas Control functions performed by Operator's personnel include the following;

(a)
Ensuring that gas volumes and pressures meet customer, operational and safety
demands while maintaining detailed and accurate records of daily Gas Control
operations.

(b)
Monitoring the SCADA system to analyze gas control data, respond to all SCADA
alarms and ensure that pressures stay within Maximum Allowable Operating
Pressures (MAOP).

(c)
Supporting daily commercial operating plans by making necessary adjustments to
pressures, flow quantities, gas heating and line pack.


3

--------------------------------------------------------------------------------




(d)
Ensuring efficient use of heaters, regulators, gas measurement and related
equipment to minimize fuel consumed and gas loss (LUAF).

(e)
Coordinating with downstream pipeline operators to confirm requests for Natural
Gas flow, changes in conditions and general operating information.

v)
Operator agrees that Gas Control operating personnel will strictly conform to
Owner's FERC Standards of Conduct, which may be amended from time to time,
regarding marketing affiliate relations and including the 'no-conduit'
obligation. The Owner's FERC Standards of Conduct are included herein in
Schedule 4 and made a part of hereof.

vi)
Coordination of certain Day-to-Day planning activities to achieve the Gas
Control requirements between Owner and Operator will be in accordance to the
responsibility matrix provided below in Schedule 1 (e).

c)
Marketing Operations. Operator will provide Marketing Operations services to
Owner utilizing shared employees with Operator's Customer Services personnel or
others as determined by Operator.

i)
Operator personnel providing Marketing Operations functions will comply fully
with the Owner's FERC Standards of Conduct included herein in Schedule 4 and
made a part of hereof.

ii)
All questions regarding availability of pipeline services, rates for services,
availability of services, future plans or similar matters will be forwarded to
Owner for response by Owner.

iii)
Operator will conduct the following Marketing Operations tasks with respect to
the Facilities:

(a)
Manage the Day-to-Day nominations, confirmations and scheduling processes with
up and downstream operators and customers utilizing the Owner's Gas Transaction
Management system.

(i)
Provide results of these processes, either via reports, screens or emails, to
Owner.

(ii)
Provide results of these processes, either via reports, screens or emails, to
Gas Control.

(b)
Manage Owner's automated and notice Informational Posting process.


4

--------------------------------------------------------------------------------




(c)
Manage the Allocations process utilizing the Owner's Gas Transaction system.

(i)
All material prior period adjustments will be reviewed and approved in advance
by Owner and such approval will not reasonably be withheld.

(d)
Make Gas Transaction Management System changes to locations or other physical
parameters, including capacity, as required or directed by Owner.

(e)
Generate contracts, amendments or capacity releases as necessary or at the
request of Owner.

(f)
Generate and send monthly invoices to shippers.

(i)
Monthly invoices will be reviewed and approved by Owner.

(ii)
Changes to any billable rate must be approved by Owner.

(iii)
Access to rate screens within the Owner's Gas Transaction Management system will
be governed by security roles approved by Owner.

(g)
Other activities that may be required from time to time by Owner.

iv)
Any discretion requiring a tariff waiver will be approved in advance by Owner.
Such waiver will be posted to Owner's internet website in accordance with
section c (iii) (2) above.

v)
Owner will provide the Gas Transaction Management and Informational Posting
systems including software and hardware but excluding desktops and laptops used
by Operator. Maintenance of these systems will be provided by Operator.

(a)
Any change request by Operator with regard to Owner's systems should be approved
by Owner.

(b)
Owner reserves the unilateral right to change Gas Transaction Systems, names,
logos, internet addresses or other identifying items.

vi)
Coordination of day-to-day Marketing Operations requirements between Owner and
Operator will be in accordance to the responsibility matrix provided below in
Schedule 1 (e).


5

--------------------------------------------------------------------------------




d)
Measurement Services. Operator will provide measurement accounting services to
Owner. Measurement accounting services will include monitoring third party data.

i)
Owner will provide a measurement accounting system including software and
hardware but excluding desktops and laptops used by Operator.

(a)
EFM, RTU and other devices will be provided, directly or indirectly, by Owner.

(b)
Maintenance of all equipment necessary to provide measurement accounting
services will be provided by Owner's IT personnel and Operator.

ii)
To the extent that Owner and Operator have a shared commercial interest in a
facility, the Parties agree to take reasonable efforts to agree to and approve
measurement information.

(a)
The responsible measurement Party will be defined in the Interconnect Agreement
executed between Owner and third Parties.

(b)
For other, non-physical locations, including LUAF, line pack, OBA or other
inventory points, the Owner will have the right to approve data of monthly
close. Such approval will not be unreasonably withheld.

iii)
Notwithstanding subsection (ii) above, Owner will have measurement accounting
system security access to review, approve, modify and close measured or
estimated quantities.

iv)
Coordination of day-to-day Gas Control requirements between Owner and Operator
will be in accordance to the responsibility matrix provided below in Schedule 1
(e).

e)
Responsibility Matrix. The following matrix describes the normal day-to-day
coordination of Gas Control, Marketing Operations and Measurement activities
between Owner and Operator. Changes to these activities must be approved by Both
Parties. Such approval will not be unreasonably withheld.




6

--------------------------------------------------------------------------------




O&M Pipeline Services
 
P
Primary Responsibility
V
Verification & Approval
BP
Backup Primary (sick, vacation, on-call)
BV
Backup Verification (sick, vacation)
Activities
Responsibilities
 
Owner
Operator
Marketing Operations
 
 
 
 
 
 
 
Nominations, Confirmation & Scheduling
V
BV
P
BP
 
 
 
Liaison among customers, terminal, 3rd party, pipes & storage operators
V
BV
P
BP
 
 
 
Manage functions after hours
V
BV
P
BP
 
 
 
Measurement Allocation
V
BV
P
BP
 
 
 
Transaction management system maintenance
V
BV
P
BP
 
 
 
Review and post pipeline capacity, gas quality, and maintenance
V
BV
P
BP
 
 
 
Prepare and validate daily transaction and measurement activities
V
BV
P
BP
 
 
 
Monthly reconciliation & closing activities
V
BV
P
P
 
 
P
Billing support documentation
V
BV
P
P
 
 
P
Gas Control Planning
 
 
 
 
 
 
 
Plan pipeline operations and communicate with gas control
V
BV
 
 
BP
P
 
Track operations and coordinate with gas control
V
BV
 
 
BP
P
 
Maintain pipeline balance and LUAF
V
BV
 
 
BP
P
 
Gas Measurement
 
 
 
 
 
 
 
Verify EFM data collection & resolve data collection issues
 
 
 
BP
BV
V/BP
P
Analyse EFM data exceptions & edit measurement data
 
V
 
BP
BP/BV
P
P
Loan meter test & unmeasured gas and edit historical data as necessary
 
V
 
BP
BV
P
P
Maintain OBA between SPLNG & CTPL
V
BP/BV
P
 
 
 
 
PPA Approval
P
V
BP/BV
 
 
 
 
Discuss significant PPAs with customers
P
V
P
 
B
P
 
Maintain and evaluate physical gas balances
V
BV
 
 
BP
P
P
Measurement close
V
 
BV
 
BP
P
P
















7

--------------------------------------------------------------------------------




SCHEDULE 2
OPERATING PLAN AND BUDGET INFORMATION
Part 1 - Operating Plan Information
The following information, as applicable, will be included in each Operating
Plan:


a.
Planned routine operational services.

b.
Planned routine maintenance and repair for each part of the Facilities.

c.
Information regarding the inventory and proposed procurement of equipment,
spares, tools and in the case of major equipment, the residual life, routine
operational information, general operating data and other project data.

d.
Scheduled outages for major equipment.

e.
Staffing plans of Operator (indicating any changes in the level of staff or in
the management personnel at the Facilities) and details of the numbers of
part-time and temporary staff, consultants, operating staff and maintenance
staff.

f.
Planned training program.

g.
Contract strategy and a description of material subcontracts proposed to be
entered into and material subcontracts then in effect.

h.
Planned administrative activities and the status of relationships with parties
to the local community and all Government Authorities having jurisdiction over
the operation and maintenance of the Facilities or Operator.

i.
Operators recommendations on any matters affecting the operation and maintenance
of the Facilities (such as modifications, capital improvements or capital
expenditure or changes in the O&M Procedures Manual or Standing Procedures)
together with reasons therefore.

j.
A description of any (i) change in Applicable Laws or (ii) proposed change in
Applicable Laws of which Operator has knowledge, which in either case may affect
the operation or maintenance of any part of the Facilities, together with a
breakdown of any incremental costs associated therewith.

k.
Operator's environmental plan describing the actions necessary to ensure that
the Facilities complies with all Government Approvals and all Applicable Laws,
and

l.
Such other works and activities as are necessary for Operator to comply with its
obligations under this Agreement.




1

--------------------------------------------------------------------------------




Part 2 - Budget Expense Categories
Operator will maintain expense categories in accordance with the FERC Uniform
System of Accounts as directed by Owner. The following items are examples of the
expense category details to be provided by Operator in each Budget submitted to
Owner:
GENERAL and ADMINISTRATIVE
Payroll (office personnel) Benefits
Employee Expenses:
 
Training
 
Meals & Entertainment
 
Travel & Lodging
 
Mileage
Vehicle Expense
Outside Professional Services Insurance
Other



OPERATIONS AND MAINTENANCE (split between Operations and Maintenance is needed
for each of these categories)
Payroll (field operations personnel)
Benefits
Employee Expenses
 
Training
 
Meals & Entertainment
 
Travel & Lodging
 
Mileage
Vehicle Expense
Outside Professional Services
Repairs & Maintenance
Occupancy - Office Rent
Occupancy - Utilities
Telecommunications
Leases - Other
Utilities - Field
Small Tools/Equipment
Consumables
Chemicals/Lubricants
Other




2

--------------------------------------------------------------------------------




SCHEDULE 3
STANDING PROCEDURES
Operator shall:
a.
Develop organization and staffing proposals for the Facilities together with a
human resources policy to include a profile of suitable recruits, training
requirements, compensation package, terms of employment (including, if agreed
between the Parties as appropriate, an employee incentive scheme), mobilization
requirements, industrial relations policy, union policy (if applicable) and job
design;

b.
Prepare a set of safety procedures for working on all electrical, mechanical and
chemical items located at the Facilities;

c.
Prepare a system and procedure for the control of material modifications to the
Facilities;

d.
Prepare and maintain a confidential security plan regarding Facilities security
including interface with Government Authorities;

e.
Prepare the O&M Procedures Manual which will contain the following specific
manual instructions and procedures or the Facilities:

i.
Operations and Maintenance Procedures;

ii.
Pipeline Standard Operating Procedures;

iii.
Public Awareness Program;

iv.
Pipeline Integrity Management Program;

v.
Operator Qualification Plan;

vi.
Corrosion Control Procedures;

vii.
Measurement Standard Operating Procedures;

viii.
Pipeline Critical Site Security Plans;

ix.
Pipeline Operations Security Plan;

x.
Planned maintenance schedules;

xi.
Compliance Record Filing Plan

xii.
Emergency Response Plans;

xiii.
Damage Prevention Program;


1

--------------------------------------------------------------------------------




xiv.
Welding Procedures;

xv.
Non-Destructive Testing Procedures;

xvi.
Pipeline Repair Manual;

f.
prepare a work control system;

g.
prepare a budget and expenditure control system;

h.
prepare a stores and spares inventory recording and requisitions system; and

i.
prepare a procedure for the procurement of all supplies and services required by
Operator to perform its obligations hereunder, including subcontractor control
and supervision system and prepare a system for the review and updating of O&M
Procedures Manual for the Facilities.

j.
prepare regulatory compliance and safe work practices procedures, including:

•
Access Control Plan and Procedures

•
[Homeland Security Compliance Procedures]

•
Valve Isolation Policy

•
Emergency Response Plan and Procedures

•
Facilities Safety Plan and Procedures

•
Safe Services Practices

•
DOT 199 Substance Abuse Prevention Program

•
Training and Operator Qualification Plan in accordance with DOT regulations set
forth in 49 CFR Subpart N of Section 192.

k.
Prepare General Operations Plans and Procedures, including:

•
IT Plan and Procedures

•
Budget Planning and Procedures

•
Facilities Integration and Shared Services Plan

•
Security Plan and Procedures

•
Management Control and Reporting; Daily, Weekly, Monthly, Annual KPI's and
Reports

•
Meeting Schedules and Agenda

•
Risk Management Plan and Risk Register

•
Contract Management Plan

•
Local Contracts Requirements for Materials and Services

•
Long Term Service Agreements

•
Maintenance Contracting Strategies and Selection

•
Radios, Telephones, Pagers, Satellite, Cellular Phone Plan

•
Measurement Manual

•
Vehicle policies and procedures


2

--------------------------------------------------------------------------------




•
Management of Change Procedures

•
Medical Emergency Response Plan and Procedures

•
Waste Management, Collection and Disposal Plan

•
Equipment and Vehicles Purchase, Receipt

•
Owner Equipment Handling Study

•
Operability Assurance Plan

•
Startup and Commissioning Plan

l.
Prepare Recruitment and Staffing Plans including:

•
Manpower Plan Forecast

•
Job Positions and Titles

•
Recruitment Timeline

•
Competencies by Position Families

•
Position Descriptions

•
Detailed Training Matrix

•
Specialized Training

•
Local Content Plan

•
Recruitment and Interviewing of candidates

•
HR policies and procedures

•
Training and Operator Qualification Plan

•
Training Schedules, Logistics and Activities

•
Training Evaluation and Employee Assessment

m.
Prepare Readiness Plan, including:

•
Procurement Plans and Procedures

•
Material Management Plan

•
Warehouse and Inventory Plan

•
2 Year Operating and Capital Spare Review

•
Capital Spares Purchase, Receipt, Stocking

•
Shelving Plan, Design, Purchase, Receipt, Installation

•
Set Up Warehouse

•
Set Up Laboratory

•
Set Up Main Control Room

•
Set Up Maintenance Shops




3

--------------------------------------------------------------------------------




SCHEDULE 4
OWNER'S FERC STANDARDS OF CONDUCT


Attached



1

--------------------------------------------------------------------------------




SCHEDULE 5
LIST OF PROJECT CONTRACTS
Management Services Agreement dated May 27, 2013 by and between Cheniere Creole
Trail Pipeline, L.P. and Cheniere LNG Terminals LLC
Transportation Precedent Agreement for Firm Transportation Services dated August
6, 2012 by and between Cheniere Creole Trail Pipeline, L.P. and Sabine Pass
Liquefaction, LLC, as amended by that certain First Amendment to Transportation
Precedent Services Agreement for Firm Transportation Services dated November 5,
2012
Credit Agreement dated as of May 28, 2013 among Cheniere Creole Trail Pipeline,
L.P., Lenders, Morgan Stanley Senior Funding, Inc., as Administrative Agent and
The Bank of New York Mellon as Collateral Agent and Depositary Bank
Interconnection Agreements
1)
Interconnect Agreement dated as of March 29, 2007 between Cheniere Creole Trail
Pipeline. L.P. and Bridgeline Holdings, L.P.

2)
Interconnect Agreement dated as of February 14, 2007 between Cheniere Creole
Trail Pipeline. L.P. and Natural Gas Pipeline Company of America LLC.

3)
Interconnect Agreement dated as of July 31, 2007 between Cheniere Creole Trail
Pipeline. L.P. and Texas Eastern Transmission, LP.

4)
Amended and Restated Interconnect Agreement dated as of September 4, 2012
between Cheniere Creole Trail Pipeline. L.P. and Trunkline Gas Company, LLC.

5)
Interconnect Agreement dated as of September 1, 2007 between Cheniere Creole
Trail Pipeline. L.P. and Transcontinental Gas Pipeline Corporation (Southwest
Lateral).

6)
Interconnect Agreement dated as of September 1, 2007 between Cheniere Creole
Trail Pipeline. L.P. and Transcontinental Gas Pipeline Corporation (Mainline).

7)
Interconnect Agreement dated as of February 7, 2008 between Cheniere Creole
Trail Pipeline. L.P. and Sabine Pass LNG, L.P.

Balancing Agreements
1)
Operational Balancing Agreement dated April 1, 2008 between Transcontinental Gas
Pipe Line Corporation and Cheniere Creole Trail Pipeline, L.P. for Mainline
Location.

2)
Operational Balancing Agreement dated April 1, 2008 between Transcontinental Gas
Pipe Line Corporation and Cheniere Creole Trail Pipeline, L.P. for Southwest
Lateral Location.




--------------------------------------------------------------------------------




3)
Operational Balancing Agreement dated April 1, 2008 between Natural Gas Pipeline
Company of America LLC and Cheniere Creole Trail Pipeline, L.P.

4)
Operational Balancing Agreement dated February 19, 2008 between Bridgeline
Holdings, L.P. and Cheniere Creole Trail Pipeline, L.P.

5)
Operational Balancing Agreement dated June 16, 2008 between Texas Eastern
Transmission, LP and Cheniere Creole Trail Pipeline, L.P.

6)
Operational Balancing Agreement dated June 1, 2008 between Trunkline Gas
Company, LLC and Cheniere Creole Trail Pipeline, L.P.

7)
Operational Balancing Agreement dated February 7, 2008 between Sabine Pass LNG,
L.P. and Cheniere Creole Trail Pipeline, L.P.

Licenses Agreements
8)
Master Software License Agreement dated as of August 3, 2006 between Cheniere
Pipeline Company and Quorum Business Solutions (U.S.A.), Inc.

9)
License Agreement (WinFlow Program Package) dated as of November 29, 2006
between Cheniere Energy, Inc. and Gregg Engineering Services, Ltd., as amended
by Addendum effective August 31, 2007.

10)
License Agreement dated as of August 25, 2010 between Cheniere Energy, Inc. and
Environmental Systems Research Institute, Inc.

11)
License and Service Level Agreement dated as of August 24, 2010 between Cheniere
Energy, Inc. and Pictometry International Corp.

12)
End Customer License Agreement dated as of March 19, 2013 between Cheniere
Energy, Inc. and SynerGIS Informationssysteme GmBH.

The following License Agreements are evidenced by a click-through agreement
(written agreement not executed):
13)
Automation Solutions, Inc.

14)
Control Microsystems, Inc.

15)
Eagle Information Mapping, Inc.

16)
GIS Technology, Inc.

17)
American Innovations, Ltd.




--------------------------------------------------------------------------------




18)
CartoPac Field Solutions

Master Services Agreements
1)
Master Services Agreement dated as of January 5, 2012 between Cheniere Creole
Trail Pipeline, L.P. and A. J. Aviation, Inc.



2)
Master Service Agreement dated as of January 5, 2012 between Cheniere Creole
Trail Pipeline, L.P. and Buffalo Gap Instrumentation & Electrical Co., Inc.



3)
Master Service Agreement dated as of January 5, 2012 between Cheniere Creole
Trail Pipeline, L.P. and Corrpro Companies, Inc.



4)
Master Service Agreement dated as of February 1, 2012 between Cheniere Creole
Trail Pipeline, L.P. and Eagle Information Mapping, Inc.



5)
Master Service Agreement dated as of March 28, 2012 between Cheniere Creole
Trail Pipeline, L.P. and Furmanite America, Inc.



6)
Master Service Agreement dated as of March 19, 2012 between Cheniere Creole
Trail Pipeline, L.P. and Liberty Pipeline Services, LLC



7)
Master Service Agreement dated as of January 5, 2012 between Cheniere Creole
Trail Pipeline, L.P. and M. J. Harden Associates, Inc.



8)
Master Service Agreement dated as of January 12, 2012 between Cheniere Creole
Trail Pipeline, L.P. and Project Consulting Services, Inc.



9)
Master Service Agreement dated as of January 3, 2012 between Cheniere Creole
Trail Pipeline, L.P. and Providence Engineering & Environmental Group LLC



10)
Master Service Agreement dated as of March 13, 2012 between Cheniere Creole
Trail Pipeline, L.P. and Roy Bailey Construction, Inc.



11)
Master Service Agreement dated as of January 12, 2012 between Cheniere Creole
Trail Pipeline, L.P. and TRC Environmental Corporation



12)
Master Service Agreement dated as of January 16, 2012 between Cheniere Creole
Trail Pipeline, L.P. and U.S. Valve Services & Training, Inc.



13)
Master Service Agreement dated as of January 9, 2012 between Cheniere Creole
Trail Pipeline, L.P. and Vegetation Management Specialists, Inc.



14)
Master Service Agreement dated as of January 16, 2012 between Cheniere Creole
Trail Pipeline, L.P. and Veriforce, LLC



15)
Master Service Agreement dated as of April 30, 2012 between Cheniere Creole
Trail Pipeline, L.P. and Davies Construction, Inc.






--------------------------------------------------------------------------------




16)
Master Service Agreement dated as of June 1, 2012 between Cheniere Creole Trail
Pipeline Company, L.P. and Willbros Engineers (U.S.), LLC



17)
Master Service Agreement dated as of January 1, 2013 between Cheniere Creole
Trail Pipeline Company, L.P. and Armor Plate, Inc.



18)
Master Service Agreement dated as of January 1, 2013 between Cheniere Creole
Trail Pipeline Company, L.P. and Crain Brothers, Inc.



19)
Master Service Agreement dated as of January 21, 2013 between Cheniere Creole
Trail Pipeline Company, L.P. and Global X-Ray & Testing, Corp.



20)
Master Service Agreement dated as of January 1, 2013 between Cheniere Creole
Trail Pipeline Company, L.P. and Hatch Mott MacDonald, LLC.



21)
Master Service Agreement dated as of February 27, 2013 between Cheniere Creole
Trail Pipeline, L.P. and Kidd Combustion Equipment Company, Inc.



22)
Engineering Agreement to Reconfigure Existing Interconnection Beauregard Parish,
Louisiana - Transco Mainline dated as of February 29, 2012 between Cheniere
Creole Trail Pipeline. L.P. and Transcontinental Gas Pipe Line Company, LLC



23)
Master Service Agreement dated as of January 1, 2013 between Cheniere Creole
Trail Pipeline, L.P. and Reserve Equipment, Inc.



24)
Master Service Agreement dated as of April 5, 2013 between Cheniere Creole Trail
Pipeline, L.P. and Sunland Construction, Inc.



25)
Master Service Agreement dated as of January 27, 2013 between Cheniere Creole
Trail Pipeline, L.P. and Strike Construction, LLC



26)
Master Service Agreement dated as of February 27, 2013 between Creole Trail
Pipeline, L.P. and WHC, Inc.



27)
Master Service Agreement dated as of August 20, 2012 between Cheniere Creole
Trail Pipeline, L.P. and Badger Daylighting Corporation



28)
Master Service Agreement dated as of September 14, 2012 between Cheniere Creole
Trail Pipeline, L.P. and Cameron International Corporation



29)
Master Service Agreement dated as of April 17, 2013 between Cheniere Creole
Trail Pipeline, L.P. and Daniel Measurement Services, Inc.



30)
Master Service Agreement dated as of November 15, 2012 between Cheniere Creole
Trail Pipeline, L.P. and Houston Inspection Field Services, LLC






--------------------------------------------------------------------------------




31)
Master Service Agreement dated as of March 25, 2013 between Cheniere Creole
Trail Pipeline, L.P. and R.W. Tools and Supply Company



32)
Master Service Agreement dated as of April 10, 2013 between Cheniere Creole
Trail Pipeline, L.P. and Survey and Mapping, Inc.



Assignment and Assumption Agreement (to be dated on or about May 28, 2013)
between Cheniere Pipeline Company and Cheniere Creole Trail Pipeline, L.P.
establishing the assignment of the following contracts to Cheniere Creole Trail
Pipeline, L.P.:


1)
Master Service Agreement dated as of October 6, 2011 between Cheniere Pipeline
Company and Alliance Wood Group Engineering, L.P.



2)
Master Service Agreement dated as of July 6, 2010 between Cheniere Pipeline
Company and Central Testing Company, Inc.



3)
Right of Way Services Agreement dated January 21, 2010 between Cheniere Pipeline
Company and Contract Land Staff, LLC

    
4)
Master Service Agreement dated as of May 11, 2010 between Cheniere Pipeline
Company and Driver Pipeline Company



5)
Environmental Spill Response and Clean Up Master Service Agreement dated as of
April 7, 2008 between Cheniere Pipeline Company and Environmental Safety and
Health Consulting Services, Inc.



6)
Master Service Agreement dated June 25, 2007 between Cheniere Pipeline Company
and Industrial Solutions Group, L.L.C., and amended by Agreement Letter dated as
of March 15, 2011



7)
Service Provider Agreement dated as of June 15, 2007 between Cheniere Pipeline
Company and IRTH Solutions, Inc.



8)
Master Service Agreement dated as of October 14, 2011 between Cheniere Pipeline
Company and L & L Sandblasting, Inc.



9)
Master Service Agreement dated as of April 26, 2010 between Cheniere Pipeline
Company and M&H Energy Services



10)
Environmental Spill Response and Clean Up Master Service Agreement dated April
7, 2008 between Cheniere Pipeline Company and Oil Mop, L.L.C.



11)
Master Service Agreement dated as of June 28, 2010 between Cheniere Pipeline
Company and R&M Energy Systems






--------------------------------------------------------------------------------




12)
Master Service Agreement dated as of July 19, 2011 between Cheniere Pipeline
Company and Reserve Compression Corp.



13)
Master Service Agreement dated as of March 26, 2008 between Cheniere Pipeline
Company and Sagebrush Pipeline Equipment Co., Inc., amended by Letter Agreements
dated December 7, 2009 and March 24, 2010



14)
Master Service Agreement dated as of April 22, 2010 between Cheniere Pipeline
Company and TDW Services, Inc.



15)
Master Service Agreement dated as of September 23, 2011 between Cheniere
Pipeline Company and Universal Ensco Inc.



16)
Master Service Agreement dated as of August 13, 2012 between Cheniere Pipeline
Company and Bolt Geographic, Inc.



17)
Master Service Agreement dated as of August 10, 2010 between Cheniere Pipeline
Company and Willbros Construction (U.S.) LLC



Purchase Orders


Order 15323 dated 02-JAN-2013. Supplier: Wood Group Mustang Inc. Description:
Provide Engineering, Procurement Assistance and Construction Contract Management
for Gillis Compressor Station - Tetco/Transco/Trunkline Interconnects and CTPL
Tie In at SPLM. Work will be done under Master Service Agreement between
Cheniere Pipeline Company and Alliance Wood Group Engineering, L.P. dated
October 6, 2011


Order 15567 dated 20-MAR-2013. Supplier: Solar Turbines Inc. Description: Four
(4) Gas Turbines, Startup/Commissioning Parts and delivery


Order 15658 dated 19-APR-2013. Supplier: Peerless MFG Co. Description: Purchase
of Four (4) Filter Separators, Essential Options/Adders; Start Up Spares and
Freight


Order 15659 dated 19-APR-2013. Supplier: Peerless MFG Co. Description: Purchase
of Three (3) Filter Separators, Essential Options/Adders; Start Up Spares and
Freight


Order 15660 dated 19-APR-2013. Supplier: Peerless MFG Co. Description: Purchase
of Three (3) Filter Separators, Essential Options/Adders; Start Up Spares and
Freight


Order 15722 dated 03-MAY-2013. Supplier: Hammco Inc. Description: Three (3) Gas
Coolers, Options/Adders and Freight



